UNITED STATES SECURITES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 x Filed by the Registrant o Filed by a Party other than the Registrant Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement ENHANCE SKIN PRODUCTS INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and Rule 0-11(a)(4). 1) Title of each class of securities to which transaction applies: Common Stock 2) Aggregate number of securities to which transaction applies: 27,500,000 shares of common stock 3) Per unit price or other underlying value of transaction computer pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Total value of shares to be issued: $. Fee per Rule 0-11(a)(4): $. 4) Proposed maximum aggregate value of transactions: Total value of the transaction: $. 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: ENHANCE SKIN PRODUCTS INC. 100 King Street West, 56th Floor, Toronto, Ontario M5X 1C9, Canada Registrant’s telephone number, including area code: (416) 644-8318 Copies of all communications, including all communications sent to the agent for service of process, should be sent to: Thomas E. Stepp, Jr. Stepp Law Corporation 15707 Rockfield Blvd., Suite 101 Irvine, California 92618 Telephone: (949) 660-9700 Facsimile: (949) 660-9010 Email: tes@stepplawgroup.com 2 ENHANCE SKIN PRODUCTS INC. 695 Colorado Blvd., Suite 400 Denver, Colorado 80246 NOTICE OF ACTIONS TAKEN WITHOUT A MEETING OF STOCKHOLDERS July , 2012 Dear Shareholder: The attached Information Statement (the “Information Statement”) is furnished by Enhance Skin Products Inc. (the "Company," “we,” “our,” or "ESP") to inform our stockholders of certain actions specified below (the “Actions”), which were taken by certain of our stockholders who hold a majority of the shares of our outstanding common stock, in lieu of a special meeting of our stockholders in connection with the Actions, which are: ● to amend our Articles of Incorporation by Amended and Restated Articles of Incorporation (the “Amendment”) to effectuate a 1 for 50 reverse stock split of the Company's outstanding common stock (the “Reverse Stock Split”); ● to enter into an Agreement and Plan of Merger with Age Reversal, Inc. a Maryland corporation (“ARI”), pursuant to which ARI will be merged with and into us (the “Merger Agreement”); and ● to amend our Articles of Incorporation by the Amendment to change our name from Enhance Skin Products Inc. to Enhanced Life Technologies, Inc. (the “Name Change”). We have adopted the Actions by the written consent of our stockholders holding a majority of the voting power of our outstanding common stock. The Actions have been made in connection with our intended merger with ARI (the “Merger”). The Merger constitutes a reverse merger, pursuant to which we will be the surviving entity. A change of control of the Company will occur, and our current stockholders will experience substantial dilution of their ownership interests in the Company. Our Board of Directors approved and recommended, on June 19, 2012, pursuant to a written consent dated June 19, 2012 that the Actions be accepted. Our stockholders holding a majority of our outstanding shares of common stock approved the Actions, pursuant to a written consent on June 19, 2012.If the Actions were not adopted by written consent of our stockholders holding a majority of our outstanding shares of our common stock, the Actions would have been required to be considered by our stockholders at a special or annual stockholders' meeting convened for the specific purpose of approving the Actions. The Amendment and the Merger will be effective upon the filing of the appropriate Articles of Merger with the Nevada Secretary of State, which can occur no earlier than twenty (20) calendar days after we mail the Information Statement to our stockholders. The elimination of the requirement for a special or annual meeting of our stockholders to ratify or approve the Actions is authorized by the Nevada Revised Statutes (the "NRS") and our Bylaws, which provide that the written consent of stockholders holding at least a majority of the voting power of our outstanding common stock may be substituted for such a special or annual meeting. To eliminate the costs and management time involved in holding a special or annual meeting and to effect and ratify the Actions as soon as possible to accomplish the purposes of the Company, our Board of Directors voted to utilize the written consent of stockholders holding a majority of our outstanding shares of common stock. 3 Samuel Asculai, Drasko Puseljic, and Biostrategies Consulting Group Inc. (owned by Samuel Asculai) who beneficially own in the aggregate 27,500,000 shares of our common stock, representing approximately 51.6% of the voting power of our outstanding common stock, gave their written consent to the Actions on June 19, 2012. It is proposed that the Information Statement will be mailed to our stockholders on or about July , 2012. The record date established by the Company for purposes of determining the number of outstanding shares of our common stock and, therefore, such voting power, is June 19, 2012 (the "Consent Record Date"). The Information Statement is prepared and delivered to our stockholders to satisfy the requirements of Section 78.390 of the NRS. The Information Statement will be mailed on or about July , 2012, to holders of record of our common stock as of the close of business on July , 2012. The Company had 53,250,000 shares of its common stock outstanding as of the Consent Record Date. The Company has no shares of preferred stock authorized. NO VOTE OR OTHER ACTION OF OUR STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. The control share acquisition and dissenter’s rights provisions of Chapter 78 of the NRS are not applicable to the Reverse Stock Split or the Name Change, but those dissenter’s rights are applicable to the Merger. Accordingly, our stockholders have no dissenters’ rights in connection with the Reverse Stock Split or the Name Change, but our stockholders have such rights in connection with the Merger. The Company is distributing the Information Statement to its stockholders in full satisfaction of any notice requirements it may have pursuant to the NRS. No additional action will be undertaken by the Company with respect to the receipt of the written consents. STOCKHOLDERS OF THE COMPANY ARE ENTITLED TO DISSENT FROM THE MERGER OF OUR COMMON STOCK AND OBTAIN PAYMENT OF THE FAIR VALUE OF THEIR SHARES OF OUR COMMON STOCK, IF AND WHEN THE ACTIONS ARE EFFECTUATED. STOCKHOLDERS DESIRING TO EXERCISE THEIR DISSENTERS’ RIGHTS MUST COMPLY WITH SPECIFIC PROVISIONS OF THE NRS, WHICH ARE SPECIFIED IN APPENDIX C TO THE INFORMATION STATEMENT. Please read this Notice and the Information Statement carefully and completely. The Information Statement specifies the terms of the Actions.Although you will not have an opportunity to vote on the approval of the Reverse Stock Split, the Name Change or the Merger, the Information Statement specifies important information about the Reverse Stock Split and the Merger. By Order of the Board of Directors /s/ Samuel S. Asculai Samuel S. Asculai, Chairman and Chief Executive Officer Important Notice Regarding the Availability of the Information Statement materials in connection with this Notice. 4 The Information Statement is available online at www.sec.gov. SUMMARY INFORMATION FOR THE ENHANCE SKIN PRODUCTS INC. REVERSE MERGER WITH AGE REVERSAL, INC. The following information for the Merger, together with "QUESTIONS AND ANSWERS REGARDING THE ACTIONS" appearing elsewhere in this Information Statement summarizes selected information from this Information Statement and may not specify all of the information that is important to you. We urge you to read this Information Statement and the other documents that we refer to in this Information Statement completely and carefully. Those documents will give you a more complete description of the Merger. Parties to the Merger and the Merger Agreement Enhance Skin Products Inc., a Nevada corporation (“ESP”), and Age Reversal, Inc., a Maryland corporation (“ARI”), have entered into a written Agreement and Plan of Merger (the “Merger Agreement”). Pursuant to the Merger Agreement, ARI will merge with and into ESP, with ESP remaining as the surviving corporation (the “Merger”). In exchange for all of the outstanding shares of ARI common stock (1,250,000 shares), holders of ARI common stock will be entitled to receive 6,288,703 shares of ESP common stock.Additionally, we will assume certain warrant obligations of ARI and have agreed to issue to certain persons and entities affiliated with ARI warrants to purchase 1,220,424 shares of our common stock at a per share exercise price equal to the average trading price of our common stock for the ten (10) trading days immediately preceding the date of exercise of those warrants.Those warrants will expire on June 25, 2017. California Capital Partners, LLC, a Delaware limited liability company (“CalCap”), will receive warrants to purchase 747,780 of those 1,220,424 shares of our common stock.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, have beneficial interests in CalCap.Accordingly, based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 367,160 of those 1,220,424 shares of our common stock and John Nelson shall receive warrants to purchase 368,880 of those 1,220,424 shares of our common stock. ARI will be the accounting survivor and a majority of the surviving business operations; however, ESP will be the surviving legal entity. A copy of the Merger Agreement is included as Appendix A to this Information Statement. Additional copies of the Merger Agreement will be furnished without charge to beneficial stockholders of record of the Company upon request by mail to Secretary, Samuel Asculai, 100 King Street West, 56th Floor, Toronto, Ontario M5X 1C9, Canada. ARI ARI is in the business of investigating various products, which ARI management may conclude will ease the discomfort associated with the aging process, for the purpose of marketing, selling and distributing those products.ARIcommenced operations in February 2010 and is currently an early stage company withno sales. ARI’s executive offices are located at 1226 Colony Plaza, Newport Beach, California 92660. The transactions described in this Information Statement will result in a reverse merger, and ESP will be the surviving corporate entity and ARI’s existence as a separate entity will cease. 5 The Merger and Capitalization of ESP Number of ESP shares of common stock outstanding prior to the Merger: Number of ESP shares of common stock outstanding following the Reverse Stock Split and prior to the Merger: Number of ESP shares to be issued to Samuel Asculai, Christopher Hovey, and Drasko Puseljic to satisfy indebtedness of ESP to them pursuant to their respective employment/consulting relationships with ESP: Number of ESP shares of common stock to be issued to ARI shareholders upon consummation of the Merger: Number of ESP shares of common stock outstanding following the Merger: Number of ESP shares of common stock subject to warrants to be issued to certain persons and entities affiliated with ARI upon consummation of the Merger: Number of ESP shares of common stock subject to warrants to be issued to California Capital Partners, LLC upon consummation of the Merger As a result of the Merger, there will be a change of control of ESP and the current shareholders of ESP will experience substantial dilution of their ownership interests of ESP. Percentage ownership interests of current ESP shareholders prior to the Merger: 100% Approximate percentage ownership interests of current ESP shareholders after the Merger (fully diluted): 20% For more information on the terms of the Merger, please see ACTION ONE: THE MERGER, beginning on Page 23 of this Information Statement. In addition to ACTION ONE: THE MERGER, as described in this Information Statement, the holders of a majority of the outstanding common stock of ESP have approved: ACTION TWO: APPROVAL OF AMENDMENT TO OUR ARTICLES OF INCORPORATION TO EFFECTUATE A 1 FOR 50 REVERSE STOCK SPLIT An amendment to our Articles of Incorporation to effectuate a 1 for 50 reverse stock split of our outstanding common stock, by filing with the Nevada Secretary of State Amended and Restated Articles of Incorporation (the “Amendment”) (the “Reverse Stock Split”) (see Page 41 of this Information Statement). ACTION THREE: APPROVAL OF AMENDMENT TO OUR ARTICLES OF INCORPORATION TO EFFECTUATE THE CHANGE OF OUR NAME FROM ENHANCE SKIN PRODUCTS INC. TO ENHANCED LIFE TECHNOLOGIES, INC. An amendment to our Articles of Incorporation to change our name from Enhance Skin Products Inc. to Enhanced Life Technologies, Inc.by filing with the Nevada Secretary of State the Amendment (the “Name Change”) (see Page 47 of this Information Statement). Pursuant to the Merger: ● ESP will be the surviving entity. 6 ● ARI will cease to exist as a separate entity. ● ESP will replace a majority of the members of its current Board of Directors. The new directors of ESP will beJohn Nelson (Chairman), Samuel S. Asculai (currently an ESP director), Donald Nicholson (currently an ESP director), Kenneth Weiss, and Mark Mansfield. The officers of ESP will, also, resign and the new officers will be Mark Mansfield (Chief Executive Officer and President); Samuel S. Asculai (Secretary and Chief Science Officer); and Douglas Lee (Chief Financial Officer and Treasurer). We have included information regarding the new management of ESP later in this Information Statement (see “Management of ESP after the Merger” on Page 35 of this Information Statement). ● The effect of the Merger will result in a change of control of the beneficial ownership of ESP’s common stock. Advantages and Disadvantages of the Merger to ESP and its Current Shareholders Advantages: ● We believe the assets and future potential of ARI’s business when combined with our operations will increase our business prospects, which may result in an increase in the value of our common stock and your investment in ESP. Disadvantages (see "RISK FACTORS" on Page 56 of this Information Statement): ● If our business, including ARI’s business, is not successful, our stock price may decrease and your investment in ESP may decrease in value. ● You will suffer immediate dilution of your ownership interest in ESP, as a result of the Merger. Conditions to Consummation of the Merger (see Page 32 of this Information Statement) In order to complete the Merger: ● In addition to other, routine conditions relating to transactions similar to the Merger, ESP must amend its Articles of Incorporation to effectuate the Reverse Stock Split and the Name Change. Termination of the Merger Agreement (see Page 33 of this Information Statement) The Merger Agreement may be terminated: ● By either ARI or ESP, if the Merger is not completed on or before August 31, 2012. ● By either ARI or ESP, if there has been a material misrepresentation, breach of warrant or breach of covenant by the other, or ● By either ARI or ESP, if there shall have been a material adverse change in the financial condition of the other, or if an event shall have occurred which, as far as reasonably can be foreseen, would result in any such change. 7 Voting Regarding the Actions The Actions were approved by the written consent of shareholders owning a majority of the outstanding shares of common stock of ESP. This Information Statement is being sent for notice purposes only. The Actions were approved by Samuel Asculai, Drasko Puseljic, and Biostrategies Consulting Group Inc. (owned by Samuel Asculai) who, collectively, own 27,500,000 (approximately 51.6%) of the outstanding shares of common stock of ESP. Fairness Our Board of Directors has not contracted with any financial advisor or other consultant for the purpose of obtaining a fairness opinion regarding the transactions contemplated pursuant to the Merger Agreement. Our Board of Directors considered and approved the Merger Agreement and has determined that the terms of the Merger Agreement are fair to and in the best interests of ESP and its stockholders. Our Board of Directors based its determination on various factors, including the following: ● the terms and conditions of the Merger Agreement; ● ARI’s assets, obligations, operations and prospects; ● ESP’s financial performance; ● emerging trends in the cosmeceutical and nutraceutical markets; ● analysis of the cosmeceutical and nutraceutical industries generally; and ● a review of possible alternatives to the Merger. Considering the variety of factors considered by our Board of Directors, our Board of Directors did not quantify or otherwise attempt to assign relative values to the specific factors considered in making its determination. However, in the opinion of our Board of Directors, the potentially negative factors considered by it are not sufficient, either individually or collectively, to supersede the positive factors relating to the Merger. Dissenters' Rights Our stockholders are entitled to dissenters' rights and appraisal rights pursuant to Nevada law as those rights pertain to the Merger. You are urged to read the discussion of dissenters' rights commencing on Page 60 of this Information Statement and applicable Nevada law attached as Appendix C to this Information Statement. QUESTIONS AND ANSWERS REGARDING THE ACTIONS The following is a summary of certain information specified elsewhere in this Information Statement. The following summary is not intended to be complete and is qualified in its entirety by reference to the more detailed information specified in this Information Statement and in the attached appendices. You are urged to review the entire Information Statement carefully. References in this summary and throughout this Information Statement to "we," “our,” "us," "ESP" or the "Company" refer to Enhance Skin Products Inc. and its subsidiary, Enhance Skin Products (Canada) Limited.References in this summary and throughout this Information Statement to "ARI" refer to Age Reversal, Inc. ESP has furnished all information specified in this Information Statement relating to ESP, and ARI has furnished all information in this Information Statement relating to ARI. Neither ESP nor ARI makes any representation as to information specified herein furnished by the other company. 8 Q: WHY ARE WE SENDING OUR STOCKHOLDERS THIS INFORMATION STATEMENT? A: ESP is mailing this Information Statement to notify its stockholders that the following actions have been adopted by written consent of a majority in interest of its stockholders in lieu of a special meeting of its stockholders: ● the Merger Agreement with ARI; ● the amendment of our Articles of Incorporation to effectuate a 1 for 50 reverse stock split of our outstanding shares of common stock; and ● the amendment of our Articles of Incorporation to change our name from Enhance Skin Products Inc. to Enhanced Life Technologies, Inc. Approval of the Merger and the amendment to our Articles of Incorporation required the affirmative vote of a majority of all issued and outstanding shares of our common stock. On June 19, 2012, ESP entered into the Merger Agreement with ARI. Pursuant to the Merger Agreement, 100% of the outstanding shares of ARI common stock (1,250,000 shares) will be exchanged for 6,288,703 shares of our common stock. Additionally, we will assume certain outstanding warrant obligations of ARI and have agreed to issue to certain persons and entities affiliated with ARI warrants to purchase 1,220,424 shares of our common stock at a per share exercise price which is equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants.Those warrants will expire on June 25, 2017. California Capital Partners, LLC, a Delaware limited liability company (“CalCap”), will receive warrants to purchase 747,780 of those 1,220,424 shares of our common stock.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, have beneficial interests in CalCap.Accordingly, based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 367,160 of those 1,220,424 shares of our common stock and John Nelson shall receive warrants to purchase 368,880 of those 1,220,424 shares of our common stock. Following the Merger, current shareholders of ESP will own that number of shares of our common stock equal to approximately 20% of the then outstanding shares of our common stock. The consummation of the Merger will result in a reverse merger and a change of control of ESP and ARI’s existence as a separate entity will cease. Upon consummation of the Merger, California Capital Partners, LLC, a Delaware limited liability company (“CalCap”), as consideration for certain consulting services provided by CalCap to us in connection with the (i) distribution of our products and (ii) introductions to prospective joint venture participants and merger candidates, including ARI, and related advisory services, shall receive warrants to purchase 93,864 shares of our common stock at an exercise price equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants (the “CalCap Warrants”).The CalCap Warrants will expire on June 25, 2017. 9 Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, are beneficial owners of CalCap.Based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 46,087 of those 93,864 shares of our common stock and John Nelson shall receive warrants to purchase 46,303 of those 93,864 shares of our common stock. The consummation of the Merger will result in a reverse merger pursuant to which ARI shall merge with and into ESP and ARI’s existence as a separate entity will cease. A copy of the Merger Agreement is attached to this Information Statement as Appendix A and incorporated herein by reference. A copy of the Amendment is attached to this Information Statement as Appendix B. You are urged to read those documents in their entirety. Q: HOW WAS THE FAIRNESS OF THE MERGER DETERMINED BY THE ESP BOARD OF DIRECTORS? A: Our Board of Directors has determined that the Merger is fair to and in the best interests of ESP and our shareholders. With respect to the Merger, the consideration paid consists of (i) 6,288,703 shares of our common stock on a fully diluted basis and (ii) warrants to purchase 1,220,424 shares of our common stock at an exercise price equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants.The consideration we will receive is the business operations of ARI, including the assets of ARI. The facts relating to the fairness of the consideration paid and received by ESP include the assets and potential profitability of ARI. Our Board of Directors has not contracted with any financial advisor or other consultant for the purpose of obtaining a fairness opinion regarding the transactions contemplated by the Merger Agreement. Our Board of Directors considered and approved the Merger Agreement and has determined that the terms of the Merger Agreement are fair to and in the best interests of ESP and its stockholders. Our Board of Directors based its determination on various factors, including the following: ● the terms and conditions of the Merger Agreement; ● ARI’s obligations, operations and prospects; ● ESP’s financial performance; ● emerging trends in the cosmeceutical and nutraceutical markets; ● analysis of the cosmeceutical and nutraceutical industries generally; and ● a review of possible alternatives to the Merger. Considering the variety of factors considered by our Board of Directors, our Board of Directors did not quantify or otherwise attempt to assign relative values to the specific factors considered in making its determination. However, in the opinion of our Board of Directors, the potentially negative factors considered by it are not sufficient, either individually or collectively, to supersede the positive factors relating to the Merger. 10 Q: WHY IS ESP CONSIDERING THE MERGER? A: Our Board of Directors has evaluated the financial condition of ESP and the prospects for our future. Our Board of Directors has determined that the outlook for ESP pursuant its existing business plan is not good and the interests of our shareholders might be better served by restructuring ESP or its business. Management of ESP has received proposals for other transactions, including other merger opportunities, during the past year. After conducting preliminary due diligence, ESP has rejected all previous proposals, due to the nature of the underlying business prospects or terms and conditions furnished to ESP. Our management believes that the business prospects of ARI are better suited to our business than all prior proposals. In that regard, our management is considering the Merger because (1) the performance of ESP’s common stock has been disappointing since its initial quotation on the Over-the-Counter Bulletin Board (“OTCBB”); (2) ESP has an accumulated deficit of $1,665,904 as of January 31, 2012; (3) ESP has no current sources of revenue; and (4) the amount of working capital necessary to conduct and grow its operations has increased significantly. Due to illiquidity and low stock prices, ESP’s common stock has not been sufficiently attractive to investors. As a "micro cap" company, ESP has had difficulty raising capital by equity offerings, because there has been no investor interest in its common stock. Having determined that ESP has no available means by which to fund its operations and future growth, our Board of Directors has determined that it is in ESP’s best interests to merge with ARI. We believe the Merger should benefit ESP and our current stockholders because, in our opinion: ● the assets of ARI and the prospects of ARI’s business should give our stockholders a greater chance of increasing the value of their investments in ESP than if we continue with our business; and ● the nature of our business presents numerous obstacles to financial success, including the requirement for, and inability to raise, capital to continue our operations. Our improved opportunities for growth after the completion of the Merger should, hopefully, result in an increased price for our common stock, which directly affects our shareholders' investments in ESP. Q.DOES THE COMPANY HAVE ACCESS TO CAPITAL AFTER THE MERGER? A:On July 29, 2010, ESP entered into an Indirect Primary Offering Agreement with Crisnic Fund, S.A. (“Crisnic”), pursuant to the provisions of which ESP agreed to sell to Crisnic from time to time $2,000,000 of ESP’s common stock.Pursuant to that agreement, the purchase price for those shares is the volume weighted average price of ESP’s common stock (i) as reported by the OTCBB, if that common stock is traded on the OTCBB; (ii) as reported by Bloomberg, if that common stock is traded on a trading exchange or market other than the OTCBB; or (iii) as furnished by FINRA, if that common stock is not traded on any such exchange or market or the OTCBB.Pursuant to that agreement, ESP, in its sole discretion, has the right to sell to Crisnic and Crisnic has the obligation to purchase, by advances of funds to ESP, shares of ESP’s common stock at the purchase price specified above.Crisnic is not required to purchase any shares of ESP’s common stock, unless those shares have been registered for resale and are not restricted securities.In that regard, ESP is obligated to file with the Securities and Exchange Commission (the “SEC”) a registration statement on Form S-1 registering those shares.Pursuant to that agreement, ESP agreed to pay Crisnic (i) due diligence expenses of $10,000; (ii) 1,750,000 shares of ESP’s common stock as an underwriter fee; 11 and (iii) 1% of the amount of each advance made by Crisnic pursuant to that Indirect Primary Offering Agreement.On November 4, 2010, ESP sold 1,500,000 shares of ESP’s common stock to Crisnic in exchange for $30,000, which shares were registered pursuant to such a registration statement.The term of that agreement is 24 months and has not been terminated.A copy of that agreement is attached as an exhibit to ESP’s Form 8-K filed with the SEC on August 6, 2010. After the consummation of the Merger, ESP intends to discuss with Crisnic possible financing transactions pursuant to the provisions of that Indirect Primary Offering Agreement.Management of ESP believes that after the confirmation of the Merger, the value of ESP’s common stock may increase in value, which may cause Crisnic to have an interest pursuing the transactions contemplated by the provisions of that Indirect Primary Offering Agreement.No guarantee or assurance can be provided that Crisnic will have an interest participating in any such financing transaction. Q. WHAT WILL I RECEIVE PURSUANT TO THE MERGER AGREEMENT? A: You will retain ownership of your shares of our common stock, but your ownership percentage of the Company will be decreased when shares of the Company’s common stock are issued to holders of ARI shares of common stock pursuant to the Merger. Q. WHAT WILL HAPPEN TO PRESENT MEMBERS OF THE COMPANY'S MANAGEMENT? A: All of the members of our Board of Directors, except for Samuel S. Asculai and Donald Nicholson, will resign from our Board of Directors.Additionally, all of our current officers will resign, except for Samuel S. Asculai.Samuel S. Asculai, our Chief Executive Officer, will continue as our Chief Science Officer and a member of our Board of Directors and become our Secretary, and Donald Nicholson will continue as a member of our Board of Directors. Q.WHAT WILL AFFILIATES OF THE COMPANY RECEIVE AS RESULT OF THE MERGER? A:Samuel Asculai, Christopher Hovey, and Drasko Puseljic have provided various employment and consulting services to the Company and have not been compensated for those services.As compensation for those services, at the closing of the Merger, ESP shall issue to: ● Samuel Asculai 246,124 shares of ESP’s common stock; ● Christopher Hovey 146,277 shares of ESP’s common stock; and ● Drasko Puseljic 286,124 shares of ESP’s common stock. The number of those shares were calculated on a post Reverse Stock Split basis. Upon their receipt of the respective number of ESP’s common stock, Samuel Asculai, Christopher Hovey, and Drasko Puseljic shall release ESP from any and all liability relating to the services provided by them to ESP. Those shares of ESP common stock issued to Samuel Asculai and Drasko Puseljic will be part of the 20% of the issued and outstanding shares of ESP held by ESP’s current stockholders after the closing of the Merger. 12 Q. WHAT WILL HAPPEN TO ESP’S CURRENT PRODUCTS? A:We believe the development, marketing and sale of ESP's current products will continue. Q:WHAT ARE THE RISKS AND DISADVANTAGES OF THE MERGER TO ESP AND ITS CURRENT STOCKHOLDERS? A: There are certain risks and disadvantages to the Merger. These risks and disadvantages include: ● ARI has not experienced substantial growth during the past 2 years and has an accumulated deficit of approximately $1,318,385 as of March 31, 2012; ● Our expectations for ARI’s business may never be realized and, as a result, there may be a decrease in the price of our common stock, which would adversely affect the value of our common stock owned by our shareholders; and ● our current stockholders are subject to immediate and substantial dilution of their ownership interests in ESP. Q: WHY IS ARI CONSIDERING THE MERGER? A. ARI is considering the Merger to provide its shareholders with greater liquidity through the public stock market. Management of ARI believes that the business operations of ARI, which would be those of a public company, should have greater access to capital markets for the development of products and services. ARI believes that as a result of having its operations in ESP, a public company, ESP’s common stock may be used as consideration to finance expansion of those operations. After the Merger, ARI shareholders may also have a better ability to liquidate their existing investments in ARI, as they will own stock in a public company. Q: WHY IS ESP CONSIDERING THE AMENDMENT TO ITS ARTICLES OF INCORPORATION TO EFFECTUATE A REVERSE STOCK SPLIT? A: The Reverse Stock Split is appropriate to reduce the number of outstanding shares of the Company’s common stock giving effect to the Merger, so as to provide a more realistic capitalization for the Company. Q:WHY IS ESP CONSIDERING THE AMENDMENT TO ITS ARTICLES OF INCORPORATION TO EFFECT THE NAME CHANGE? A:On the consummation of the Merger, the Company will enter into a market which may include products other than skin based products.Accordingly, our Board of Directors believes that the name Enhanced Life Technologies, Inc. will better portray and convey the Company’s business after the consummation of the Merger. Q: WHAT IS THE CURRENT BUSINESS OF ARI? A: Age Reversal, Inc., a Maryland corporation, is in the business of investigating various products which ARI management believes may enhance the quality of life and, possibly, ease the discomfort associated with the mental and physical ailments that result from the aging process, for the purpose of marketing, selling and distributing those products. ARI commenced operations in February 2010 and is currently an early stage company with no sales. ARI’s executive offices are located in 1226 Colony Plaza, Newport Beach, California 92660. The founder, President and Chief Executive Officer of ARI is David Kekich. 13 Q: WHAT WILL HAPPEN IN THE MERGER? A: The Merger is a reverse merger pursuant to which ESP will be the surviving company. As a result of the Merger, a change in control in ESP will occur. Management of ESP will change, as Mark H. Mansfield will serve as Chief Executive Officer and President; Samuel S. Asculai will serve as Chief Science Officer and Secretary; and Douglas Lee will serve as Chief Financial Officer and Treasurer of the surviving entity. In addition, the Board of Directors of the surviving entity will include Kenneth Weiss, Samuel S. Asculai, John Nelson (Chairman), Mark Mansfieldand Donald Nicholson. Current stockholder ownership of ESP will be reduced to approximately 20% of the surviving entity. Accordingly, current stockholders of ESP will experience substantial dilution of their ownership in ESP, if the Merger is completed. Q: WHAT ARE THE IMPLICATIONS OF THE MERGER FOR ESP’S CURRENT BUSINESS? A: After the Merger, ESP will continue to conduct its business and conduct ARI’s business, with the leadership of Samuel S. Asculai, our current Chief Executive Officer, as the then Chief Science Officer and Secretary; Mark Mansfield as the then Chief Executive Officer and President; and Douglas Lee as the then Chief Financial Officer and Treasurer. Q: WHAT WILL ARI STOCKHOLDERS RECEIVE AS A RESULT OF THE MERGER? A: If the Merger is consummated, stockholders of ARI will receive an aggregate of 6,288,703 shares of ESP’s common stock.Current ESP shareholders will not receive any shares of our common stock or other consideration in connection with the Merger and will continue to hold shares of common stock in ESP, which, upon completion of the Merger, will continue to conduct its business and the business of ARI. After the Merger, the aggregate ownership interest of our current stockholders in the surviving entity will be reduced to approximately 20% of the then outstanding shares of our common stock. Q:WHAT WILL AFFILIATES OF ARI WHO ARE NOT ARI STOCKHOLDERS RECEIVE AS RESULT OF THE MERGER? A:California Capital Partners, LLC, a Delaware limited liability company (“CalCap”), as consideration for certain consulting services provided by CalCap to us in connection with the (i) distribution of our products and (ii) introductions to prospective joint venture participants and merger candidates, including ARI, and related advisory services, shall receive warrants to purchase 93,864 shares of our common stock at an exercise price equal to the average trading of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants (the “CalCap Warrants”).The CalCap Warrants will expire on June 25, 2017.CalCap is beneficially owned by (i) Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and (ii) John Nelson who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger. Additionally, Global Capital Markets, Inc., registered with FINRA as a broker dealer through its wholly owned subsidiary GCMI Securities Corp. (“Global”), as compensation for Global’s services in connection with the Merger, shall receive from ARI a fee in the amount equal to 9/10 of 1% of the “net” book value of ARI on the Effective Date (as defined below), which book value is anticipated to be approximately $450,000.Accordingly, Global shall be entitled to receive from ARI compensation in the approximate amount of $4,050.Mark Mansfield provides services to Global as an independent contractor.Presently, Mr. Mansfield is the Chief Operating Officer of ARI and, upon the consummation of the Merger will become the Chief Executive Officer, President, and a member of the Board of Directors of ESP. 14 Q: WHAT ARE THE TERMS OF THE MERGER? A:General. Upon the consummation (closing) of the Merger, the ARI shareholders will receive an aggregate of 6,288,703 shares of ESP’s common stock in exchange for all of the outstanding shares of ARI’s common stock.Additionally, we will assume certain outstanding warrant obligations of ARI and have agreed to issue to certain persons and entities affiliated with ARI warrants to purchase 1,220,424 shares of our common stock at an exercise price equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants and ARI will disappear. Those warrants will expire on June 25, 2017.California Capital Partners, LLC, a Delaware limited liability company (“CalCap”) will receive warrants to purchase 747,780 of those 1,220,424 shares of our common stock.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger have beneficial interests in CalCap.Accordingly, based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 367,160 of those 1,220,424 shares of our common stock and John Nelson shall receive warrants to purchase 368,880 of those 1,220,424 shares of our common stock.(See "Effects of the Merger" on Page 28 of this Information Statement and "Conditions to Consummation of the Merger" on Page 32 of this Information Statement for more detailed information). The Merger will close upon satisfaction or waiver of all conditions to the Merger (the “Closing”). The Merger will be effective on the date that the appropriate Articles of Merger is filed with the Nevada Secretary of State, which is anticipated to be 20 days after the mailing of this Information Statement to ESP’s stockholders (the “Effective Date”). Conditions to Closing of the Merger. In addition to other conditions to the consummation of the Merger customary to transactions of this type, the Merger Agreement provides that the obligations of the parties to effect the Merger are subject to the satisfaction, among others, of the following: ● ESP shall have amended its Articles of Incorporation to effect the Reverse Stock Split and the Name Change. Termination of the Merger Agreement. The Merger Agreement may be terminated by either ARI or ESP if: ● the Merger has not been consummated by August 31, 2012, or a later date mutually agreed upon; ● there has been a material misrepresentation, breach of warranty or breach of a covenant by the other; or ● there has been a material adverse change in the financial condition of the other. Q: WHO WILL SERVE AS MANAGEMENT OF ESP AFTER THE MERGER? A: ESP has agreed that, as of the Effective Date, the members of the Board of Directors of ESP shall resign, except for Samuel S. Asculai and Donald Nicholson. Samuel S. Asculai and Donald Nicholson, as the then directors of ESP, will appoint Kenneth Weiss, John Nelson (Chairman), and Mark Mansfield to serve as members of 15 our Board of Directors until the next annual meeting of our stockholders. The newly comprised Board of Directors will elect Mark Mansfield as Chief Executive Officer and President; Samuel S. Asculai as Chief Science Officer and Secretary; Douglas Lee as Chief Financial Officer and Treasurer; and John R. Nelson as Chairman of our Board of Directors. Biographical information concerning the new directors is specified in "Management of ESP After the Merger" (see Page 35 of this Information Statement). Q: WHAT ARE THE INTERESTS OF THE AFFILIATES OF ESP AND ARI? A:Loan Agreement with Samuel Asculai.ESP will enter into a Loan Agreement with Samuel Asculai, currently, our Chief Executive Officer and a member of our Board of Directors, and, who, after the consummation of the Merger, will be ESP’s Chief Science Officer and a member of its Board of Directors.Pursuant to that agreement, it will be agreed that Mr. Asculai has lent to ESP the principal amount of $169,912 as of April 30, 2012 (the “Loan”).Additionally, pursuant to that agreement, it is acknowledged that Mr. Asculai may lend additional funds to ESP, which shall be included in the definition of the “Loan”.The provisions of that agreement specify that the Loan will be paid in full within ten (10) days of Mr. Asculai providing to ESP written demand for such payment; provided, however, in no event later than May 31, 2013. Consulting Agreement with Samuel Asculai.ESP will enter into a Consulting Agreement with (i) Biostrategies Consulting Group Inc., which is owned by Samuel Asculai (“Biostrategies”), and (ii) Samuel Asculai, pursuant to which Mr. Asculai shall oversee the scientific functions of ESP, including research projects; make recommendations regarding future projects; recruit qualified research personnel, manage personnel and evaluate their performance; and represent the scientific goals and interests of ESP at meetings and conventions and in connection with fund raising efforts.Additionally, pursuant to the provisions of that agreement, ESP shall pay Biostrategies compensation in the amount of $6,000 per month.At such time as ESP has received an aggregate of $2,000,000 of financing (debt or equity), ESP shall pay Biostrategies $10,000 per month.During the term of that agreement, Biostrategies shall be entitled to receive on a fiscal year basis a cash bonus from ESP determined at the discretion of ESP’s Board of Directors; provided, however, that such bonus shall not be less than 2% of ESP’s earnings before interest, taxes, depreciation and amortization (“EBITDA”).Pursuant to the provisions of that agreement, at the sole discretion of ESP’s Board of Directors, Biostrategies may be granted options to purchase shares of ESP’s common stock in accordance with any incentive Stock Option Plan of ESP then in effect.Additionally, during each year of the term of that agreement, ESP’s Board of Directors shall grant to Biostrategies the option to purchase at least as many shares of ESP’s common stock as are granted to any other person or entity in that year. Either ESP or Biostrategies may terminate that agreement by giving the other party 6 months written notice of termination.Pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by Biostrategies providing ESP with 6 months advance written notice of Biostrategies’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay Biostrategies all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay Biostrategies an amount equal to (i) $300,000 plus (ii) the amount of Biostrategies’s largest bonus multiplied by 2. The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. 16 Consulting Agreement with Mark Mansfield.ESP will enter into a Consulting Agreement with (i) SOLA Ventures Inc., which is owned by Mark Mansfield (“SOLA”), and (ii) Mark Mansfield, pursuant to which Mr. Mansfield shall oversee the general management of ESP; identify and investigate sources of financing (debt and/or equity) for ESP and make recommendations to ESP’s Board of Directors regarding financing terms, acquisitions, joint ventures, distribution agreements, and other operating matters; and recruit qualified employees and/or contractors, management personnel and evaluate their performance.Pursuant to the provisions of that agreement, ESP shall pay SOLA compensation in the amount of $8,000 per month.At such time as ESP has received an aggregate of $2,000,000 of financing (debt or equity), ESP shall pay SOLA $10,000 per month.During the term of that agreement, SOLA shall be entitled to receive on a fiscal year basis a cash bonus from ESP determined at the discretion of ESP’s Board of Directors; provided, however, that such bonus shall not be less than 2% of ESP’s EBITDA.Pursuant to the provisions of that agreement, at the sole discretion of ESP’s Board of Directors, SOLA may be granted options to purchase shares of ESP’s common stock in accordance with any incentive Stock Option Plan of ESP then in effect.Additionally, during each year of the term of that agreement, ESP’s Board of Directors shall grant to SOLA the option to purchase at least as many shares of ESP’s common stock as are granted to any other person or entity in that year. Either ESP or SOLA may terminate that agreement by giving the other party 6 months written notice of termination.Pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by SOLA providing ESP with 6 months advance written notice of SOLA’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay SOLA all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay SOLA an amount equal to (i) $300,000 plus (ii) the amount of SOLA’s largest bonus multiplied by 2. The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. Consulting Agreement with Douglas Lee.ESP will enter into a Consulting Agreement with Douglas Lee, pursuant to which Mr. Lee shall manage the accounting, financial and administrative matters of ESP; prepare or assist in the preparation of all regulatory filings; and participate in ESP’s financing activities.Additionally, pursuant to the provisions of that agreement, ESP shall pay Mr. Lee compensation in the amount of $6,000 per month.At such time as ESP has received an aggregate of $2,000,000 of financing (debt or equity), ESP shall pay Mr. Lee $7,500 per month.During the term of that Consulting Agreement, Mr. Lee shall be entitled to receive on a fiscal year basis a cash bonus from ESP determined at the discretion of ESP’s Board of Directors. Either ESP or Mr. Lee may terminate that agreement by giving the other party 6 months written notice of termination.Pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by Mr. Lee providing ESP with 6 months advance written notice of Mr. Lee’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay Mr. Lee all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay Mr. Lee an amount equal to (i) $150,000 plus (ii) the amount of Mr. Lee’s largest bonus multiplied by 2. The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. 17 Employment Agreement with Drasko Puseljic.ESP will enter into an Employment Agreement with Drasko Puseljic, pursuant to which Mr. Puseljic shall serve as the General Counsel of ESP and be responsible for managing the legal affairs of ESP; provide legal advice to ESP’s Board of Directors and other management personnel, negotiate and prepare agreements and other documents related to ESP’s affairs, and, when appropriate, coordinate and work with outside attorneys.Pursuant to the provisions of that agreement, Mr. Puseljic’s base salary shall be $2,000 per month for as many as 20 hours of service per month.At such time as ESP receives an aggregate of $2,000,000 of financing (debt or equity), Mr. Puseljic’s base salary shall be $5,000 per month for as many as 50 hours of service per month.In the event ESP requires the services of Mr. Puseljic in excess of those hours contemplated by the then applicable base salary, ESP shall pay Mr. Puseljic $100 per hour for those services.Pursuant to the provisions of that agreement, at the sole discretion of ESP’s Board of Directors, Mr. Puseljic may be granted options to purchase shares of ESP’s common stock in accordance with any incentive Stock Option Plan of ESP then in effect.Additionally, during each year of the term of that agreement, ESP’s Board of Directors shall grant to Mr. Puseljis the option to purchase at least as many shares of ESP’s common stock as are granted to any other person or entity in that year. Either ESP or Mr. Puseljic may terminate that agreement by giving the other party 6 months written notice of termination.Additionally, pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by Mr. Puseljic providing ESP with 6 months advance written notice of Mr. Puseljic’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay Mr. Puseljic all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay Mr. Puseljic an amount equal to (i) $300,000 plus (ii) the amount of Mr. Puseljic’s largest bonus multiplied by 2. The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. Beneficial Ownership of ESP Common Stock.Following the Merger, the current and future directors, executive officers and affiliates of ESP will be deemed to have such beneficial ownership of our common stock as specified in the table below. Information relating to beneficial ownership of common stock by our principal shareholders and management is based upon information furnished by each person using “beneficial ownership” concepts under the rules of the Securities and Exchange Commission.Pursuant to these rules, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or direct the voting of the security, or investment power, which includes the power to vote or direct the voting of the security.The person is also deemed to be a beneficial owner of any security of which that person has a right to acquire beneficial ownership within 60 days.Pursuant to the Securities and Exchange Commission rules, more than one person may be deemed to be a beneficial owner of the same securities, and a person may be deemed to be a beneficial owner of securities as to which he or she may not have any pecuniary beneficial interest.Except as specified below, each person has sole voting and investment power. Shares Owned Prior to Effective Date Shares Owned After Effective Date Name Number Percentage Number Percentage(1) ESP Affiliates Samuel Asculai(2) % % Drasko Puseljic % % 18 Christopher Hovey 0 0 % % Donald Nicholson(3) % % ARI Affiliates(4) Mark Mansfield(5)(6) 0 0 % % John Nelson(7)(8) 0 0 % % Kenneth Weiss(9) 0 0 % % Caluculated on a fully diluted basis of 9,386,408 shares, which assumes all warrants will be exercised. Includes 17,508,334 shares owned by Biostrategies Consulting Group Inc., which is owned by Samuel Asculai. Represents the right to acquire 2,450,000 shares from Biostrategies Consulting Group Inc. Those ARI affiliates that will be ESP affiliates after the consummation of the Merger. Includes the right to acquire 46,087 shares pursuant to warrants held by California Capital Partners, LLC (“CalCap”) for consulting services. Includes the right to acquire 367,160 shares pursuant to ARI warrant obligations assumed pursuant to the Merger. Includes the right to acquire 46,303 shares pursuant to warrants held by CalCap for consulting services. Includes the right to acquire 368,880 shares pursuant to ARI warrant obligations assumed pursuant to the Merger. Includes the right to acquire 6,289 shares pursuant to ARI warrant obligations assumed pursuant to the Merger. Q: WHAT WILL BE THE ACCOUNTING TREATMENT FOR THE MERGER? A:Pursuant to the generally accepted accounting principles, the Merger will be accounted for as a reverse acquisition, with ESP as the surviving (acquiring) entity. ARI will be the accounting survivor and the assets and liabilities of ARI will be carried forward by ESP at historical costs. Q: WHAT ARE THE INTENDED FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER? A: For federal income tax purposes, we intend for the Merger to qualify as reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “Code”). As such, the Merger will qualify as a tax-free exchange with respect to the issuance of the Company's shares of common stock in exchange for all of the outstanding shares of ARI’s common stock. ESP will be the surviving corporation, and ARI’s existence as a separate entity will cease. You should consult your tax advisor regarding the U.S. federal income tax consequences of the Merger, as well as any tax consequences pursuant to state, local or foreign laws. Additional information regarding tax matters is specified below in this Information Statement. Q: IS REGULATORY APPROVAL REQUIRED? A: ESP and ARI each believe that no regulatory approvals are or will be required in connection with the Merger. 19 Q: WILL ESP’S COMMON STOCK CONTINUE TO BE QUOTED ON THE OVER THE COUNTER BULLETIN BOARD (“OTCBB”)? A: Currently, the prices of our common stock are quoted on the OTCBB. The completion of the Merger and the Reverse Stock Split should have no effect on the quotation of those prices on the OTCBB. Q: WHEN WILL THE MERGER OCCUR? A: We plan to complete the Merger and the Reverse Stock Split as soon as possible after the mailing of this Information Statement to our stockholders, subject to the satisfaction or waiver of the conditions specified in the Merger Agreement. Although we cannot predict exactly when all of those conditions will be satisfied or waived, we hope to complete the Merger during the first fiscal quarter of our fiscal year ending April 30, 2013. The Merger Agreement provides for termination, if the Merger is not consummated by August 31, 2012, unless the ARI and ESP agree to a later date. Q: WHAT WILL HAPPEN IF THE MERGER IS NOT CONSUMMATED? A: If for any reason the Merger is not consummated, ESP will continue to operate its business as it has done so in the past. ESP currently has no other present plans or intentions to enter into another merger transaction. However, if the Merger is not completed, management of ESP will review all available options. Q: ARE DISSENTERS' RIGHTS AVAILABLE AND HOW DO I EXERCISE THEM? A: Yes, Nevada law provides that you may dissent regarding the Merger. To perfect your dissenter's rights, you must first notify ESP prior to the Effective Date in writing of your intent to dissent with respect to the Merger. ESP will then notify you that you are entitled to demand payment for your shares of its common stock and instruct you regarding the necessary steps to obtain such payment. If you do not comply with the procedures governing dissenters' rights specified in Nevada law and explained elsewhere in this Information Statement, you may not be entitled to payment for those shares. You are urged to review the section of this Information Statement entitled "RIGHTS OF DISSENTING SHAREHOLDERS" (see Page 60 of this Information Statement) and Appendix C to this Information Statement carefully for more complete information regarding dissenters' rights. Nevada law does not provide you with any dissenter’s rights regarding the Reverse Stock Split or the Name Change.Additionally, we will not independently provide our stockholders with any such rights. Q: WHAT DO I NEED TO DO NOW? A: This Information Statement specifies important information regarding the Merger, the Reverse Stock Split and the Name Change. This Information Statement, also, specifies important information about what our management considered in evaluating the Merger, the Reverse Stock Split and the Name Change and what the management of ARI considered in the evaluating the Merger. We urge you to read this Information Statement completely and carefully, including the appendices, and to consider how the Merger, the Reverse Stock Split and the Name Change will affect you as a stockholder. Q: DO I VOTE? A: No. We are not asking you for a proxy. This Information Statement is being sent to you in satisfaction of the notice requirements of Nevada law. 20 Q: WHO CAN HELP ANSWER MY QUESTIONS? A: If you have any questions regarding the matters specified in this Information Statement or if you would desire additional copies of this Information Statement, you should call Samuel Asculai, at ESP’s corporate offices at (416) 644-8318. MARKET FOR ESP’s COMMON STOCK ESP’s common stock prices are, currently, quoted on the OTCBB with the symbol "EHSK". ESP’s common stock commenced quotation of those prices on the OTCBB on August 14, 2008. ESP’s common stock is thinly traded, and transactions in that stock are infrequent and sporadic. No established trading market exists for ESP’s common stock. The closing sale price quotation per share of ESP’s common stock, as reported on the OTCBB on June 20, 2012 (the day immediately preceding the announcement of the execution of the Merger Agreement with ARI) was $.035. The following table specifies the high and low bid quotations for ESP’s common stock for the periods indicated. These quotations, as reported by the OTCBB, indicate prices among securities dealers, do not include retail mark-ups, markdowns, or commissions, and may not necessarily represent actual transactions. Period High Low Quarter ended January 31, 2012 $ $ Quarter ended October 31, 2011 $ $ Quarter ended July 31, 2011 $ $ Quarter ended April 30, 2011 $ $ CAUTIONARY STATEMENT CONCERNING FORWARD LOOKING INFORMATION This Information Statement specifies certain forward-looking statements with respect to the financial condition, results of operations, plans, objectives, future performance and businesses of ESP and ARI and the effect of the Merger. Forward-looking statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward-looking terminology such as "may," "expect," “likely,” “possible,” “should,” “could,” “might,” "anticipate," "estimate" or "continue" or use of negative or other variations or comparable terminology. Because such statements are subject to risks and uncertainties, actual results may differ materially from historical results and those presently anticipated or projected. ESP’s stockholders are cautioned not to place undue reliance on such statements, which speak only as of the date hereof. Among the factors that could cause actual results in the future to differ materially from any opinions or statements expressed with respect to future periods are those described in the section of this Information Statement entitled "Risk Factors." Neither ESP nor ARI undertakes any obligation to release publicly any revisions to such forward-looking statements so as to specify events or circumstances after the date hereof or the occurrence of unanticipated events. THIS INFORMATION STATEMENT General 21 This Information Statement is being furnished to stockholders of ESP in connection with the approval by holders of a majority of our outstanding common stock of the following Actions in lieu of a special meeting of those stockholders: ● the Merger Agreement with ARI; ● the amendment of our Articles of Incorporation to effectuate the Reverse Stock Split; and ● the amendment of our Articles of Incorporation to effectuate the Name Change. ESP has adopted the Actions (specified in this Information Statement) by the written consent of its stockholders holding a majority of our outstanding common stock. The Actions have been made pursuant to ESP’s intended merger with ARI. The Merger constitutes a reverse merger, pursuant to which ESP will be the surviving entity. As a result of the Merger, a change of control of ESP will occur, and current ESP stockholders will experience substantial dilution of their ownership interests of ESP. Our Board of Directors approved and recommended, on June 19, 2012, pursuant to a written consent dated June 19, 2012, that the Actions be accepted. ESP’s stockholders holding a majority of our outstanding common stock approved the Actions, pursuant to a written consent on June 19, 2012. ESP anticipates that the effectiveness of the Merger and filing of the Amendment will occur on that date which is twenty (20) days after this Information Statement is mailed to ESP’s stockholders (the "Effective Date"). If the Actions were not adopted by such written consent, they would have been required to be considered by ESP’s stockholders at a special or annual stockholders' meeting convened for the specific purpose of approving the Actions. The elimination of the requirement for a special or annual meeting of stockholders to ratify or approve the Actions is authorized by the Nevada Revised Statutes (the "NRS") and ESP’s Bylaws, which provide that the written consent of ESP’s stockholders holding at least a majority of our outstanding common stock may be substituted for such a special or annual meeting of those stockholders. To eliminate the costs and management time involved in holding a special or annual meeting and to effect or ratify the Actions as soon as possible to accomplish the purposes of ESP, our Board of Directors voted to utilize the written consent of stockholders holding a majority of our outstanding common stock. Samuel Asculai, Drasko Puseljic and Biostrategies Consulting Group Inc. (owned by Samuel Asculai) beneficially own, in the aggregate, 27,500,000 shares of ESP common stock, which represents approximately 51.6% of our outstanding common stock, and gave their written consent to the Actions on June 19, 2012. It is proposed that this Information Statement will be first sent to the ESP stockholders on or about July ,2012. The record date established by ESP for purposes of determining the number of outstanding shares of its common stock and the number of such shares required for such a majority is June 19, 2012 (the "Consent Record Date"). ESP is distributing this Information Statement to its stockholders in full satisfaction of any notice requirements it may have pursuant to the NRS. No additional action will be undertaken by ESP with respect to the receipt of the written consents. STOCKHOLDERS OF ESP ARE ENTITLED TO DISSENT FROM THE MERGER AND OBTAIN PAYMENT OF THE FAIR VALUE OF THEIR SHARES OF ESP COMMON STOCK, IF AND WHEN THE ACTIONS ARE EFFECTUATED. STOCKHOLDERS OF ESP THAT DESIRE TO EXERCISE THEIR DISSENTERS AND APPRAISAL RIGHTS MUST COMPLY WITH SPECIFIC PROVISIONS OF THE NRS, WHICH ARE INCLUDED IN APPENDIX C HERETO. 22 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT OF ESP The table below specifies the security ownership of officers, directors and beneficial owners of ESP as of the date of this Information Statement. Unless otherwise indicated, the business address of each person listed is 100 King Street West, 56th Floor, Toronto, Ontario M5X 1C9, Canada. Name of Beneficial Owner Common Stock Beneficially Owned(1) Percent of Class Biostrategies Consulting Group Inc.(2) % Samuel Asculai(3) % Frode Botnevik 0 * Donald Nicholson(4) % Christopher Hovey 0 * Dr. Zenas B. Noon 0 * Directors and executive officers as a group (2 persons) % Drasko Puseljic % Information relating to beneficial ownership of common stock by our principal shareholders and management is based upon information furnished by each person using “beneficial ownership” concepts under the rules of the Securities and Exchange Commission.Pursuant to these rules, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or direct the voting of the security, or investment power, which includes the power to vote or direct the voting of the security.The person is also deemed to be a beneficial owner of any security of which that person has a right to acquire beneficial ownership within 60 days.Pursuant to the Securities and Exchange Commission rules, more than one person may be deemed to be a beneficial owner of the same securities, and a person may be deemed to be a beneficial owner of securities as to which he or she may not have any pecuniary beneficial interest.Except as specified otherwise, each person has sole voting and investment power. Samuel Asculai, who is a director of the Company, is the sole owner of Briostrategies Consulting Group Inc. Common stock beneficially owned by Samuel Asculai includes the 17,508,334 shares of Common Stock owned by Biostrategies Consulting Group Inc. reported in this table and the 2,450,000 shares of Common Stock reported by Donald Nicholson in this table. Ownership represents the option to acquire 2,450,000 shares of Common Stock of the Company from Biostrategies Consulting Group Inc. ACTION ONE: THE MERGER The following information summarizes the Merger. General ARI and ESP have entered into the Merger Agreement. Pursuant to the Merger Agreement, ARI will merge with and into ESP. The consummation of the Merger will result in a reverse merger, with ESP remaining as the surviving corporation. After the Merger, there will be a change of control of ESP and the ownership interests of ESP’s current stockholders in ESP will be diluted substantially.In exchange for all of the outstanding shares of ARI common stock, holders of ARI common stock will be entitled to receive 6,288,703 shares of ESP common stock. Additionally, we will assume certain outstanding warrant obligations of ARI and have agreed to issue to certain persons and 23 entities affiliated with ARI warrants to purchase 1,220,424 shares of our common stock at a per share exercise price which is equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants.Those warrants will expire on June 25, 2017.California Capital Partners, LLC, a Delaware limited liability company (“CalCap”), will receive warrants to purchase 747,780 of those 1,220,424 shares of our common stock.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, have beneficial interests in CalCap.Accordingly, based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 367,160 of those 1,220,424 shares of our common stock and John Nelson shall receive warrants to purchase 368,880 of those 1,220,424 shares of our common stock. The shares of ESP’s common stock issued pursuant to the Merger will have the same rights, terms and preferences as ESP’s currently issued and outstanding shares of common stock. The par value of ESP common stock is $.001 per share. The consummation of the Merger will result in a reverse merger and a change of control of ESP and ARI’s existence as a separate entity will cease. Upon consummation of the Merger, CalCap, as consideration for certain consulting services provided by CalCap to us in connection with the (i) distribution of our products and (ii) introductions to prospective joint venture participants and merger candidates, including ARI, and related advisory services, shall receive warrants to purchase 93,864 shares of our common stock at an exercise price equal to the average trading price of our common stock for the ten (10) trading days immediately preceding the date of exercise of those warrants (the “CalCap Warrants”).The CalCap Warrants will expire on June 25, 2017.CalCap is a Delaware limited liability company.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, are beneficial owners of CapCap.Based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 46,087 of those 93,864 shares of our common stock and John Nelson shall receive warrants to purchase 46,303 of those 93,864 shares of our common stock. Upon the closing of the Merger, pursuant to the Name Change, the name of ESP will be changed to Enhanced Life Technologies, Inc. The holders of ESP common stock are entitled to one vote for each share held of record on all matters to be voted for by shareholders. There is no cumulative voting with respect to the election of our directors, with the result that the holders of more than 50% of the shares of our common stock voted for the election of our directors can elect all of our directors. The holders of ESPs common stock are entitled to receive dividends when, and if, declared by our Board of Directors from legally available funds therefor. ESP has not paid dividends since its formation. In the event of ESP’s liquidation, dissolution or winding up, the holders of its common stock are entitled to share ratably in all assets remaining available for distribution to them after payment of liabilities and after provision has been made for each class of capital stock, if any, having preference over our common stock. 24 Holders of shares of ESP’s common stock, as such, have no conversion or other subscription rights, and there are no redemption provisions applicable to ESP’s common stock. All of the outstanding shares of ESP’s common stock are, and the shares of ESP’s common stock to be issued pursuant to the Merger will be, duly authorized, validly issued, fully paid and nonassessable. ESP is not authorized to issue preferred stock. There will be no material differences regarding shareholder rights as a result of the Merger. Rights of Dissenting Shareholders The Merger is a corporate action which results in dissenters' rights pursuant to the NRS. A summary of dissenters' rights available to ESP shareholders is specified in this Information Statement under the heading "RIGHTS OF DISSENTING SHAREHOLDERS"(see Page 60 of this Information Statement). Dissenters' rights pursuant to the NRS are attached to this Information Statement as Appendix C. Background of the Merger The following information specifies material aspects of the Merger. In mid 2011, ESP’s Board of Directors began considering and evaluating the economic conditions of ESP and restructuring alternatives. After considering other opportunities, ESP determined it is in the best interests of ESP and its stockholders to merge with ARI on those terms and subject to those conditions specified in the Merger Agreement.The Merger Agreement is attached to this Information Statement as Appendix A. You are urged to read Appendix A in its entirety. ARI and ESP have entered into the Merger Agreement on June 19, 2012. The Merger is a reverse merger pursuant to which ARI will merge with and into ESP, with ESP remaining as the surviving corporation; provided, however, on the consummation of the Merger, there will occur a change of control of ESP and ARI’s existence as a separate entity will cease. In exchange for all of the outstanding shares of ARI common stock, holders of ARI common stock will be entitled to receive 6,288,703 shares of ESP common stock. Additionally, we will assume certain outstanding warrant obligations of ARI and have agreed to issue to certain persons and entities affiliated with ARI warrants to purchase 1,220,424 shares of our common stock at a per share exercise price which is equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants.California Capital Partners, LLC, a Delaware limited liability company (“CalCap”), will receive warrants to purchase 747,780 of those 1,220,424 shares of our common stock.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, have beneficial interests in CalCap.Accordingly, based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 367,160 of those 1,220,424 shares of our common stock and John Nelson shall receive warrants to purchase 368,880 of those 1,220,424 shares of our common stock.Those warrants will expire on June 25, 2017. Upon consummation of the Merger, CalCap, as consideration for certain consulting services provided by CalCap to us in connection with the (i) distribution of our products and (ii) introductions to prospective joint venture participants and merger candidates, including ARI, and related advisory services, shall receive warrants to purchase 93,864 shares of our common stock at an exercise price equal to the average trading price of our common stock for the ten (10) trading days immediately preceding the date of exercise of those warrants (the “CalCap Warrants”).The CalCap Warrants will expire on June 25, 2017.CalCap is a Delaware limited liability company.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson who, currently, is the 25 Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, are beneficial owners of CalCap.Based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 46,087 of those 93,864 shares of our common stock and John Nelson shall receive warrants to purchase 46,303 of those 93,864 shares of our common stock. The Merger Agreement is the only agreement entered into by and among ESP and ARI. Except as otherwise disclosed in this Information Statement, there are no previous contracts, transactions or negotiations with ARI or its stockholders. If for any reason the Merger is not consummated, ESP will continue to conduct its operations. ESP, currently, has no other plan or intention to enter into another merger transaction. Reasons for the Merger ESP, currently, requires additional working capital. Currently, ESP does not have any source of revenue, cash flow, or borrowing capacity sufficient to pay for the costs and fees of continuing its operations. Moreover, because of its illiquidity, ESP’s common stock has not been sufficiently attractive to investors so as to serve as currency to provide funding for ESP’s operations. As an OTCBB quoted company, ESP has been unable to acquire capital by equity offerings, because it has had no investor interest in its common stock. Having determined that we have no ready means by which to fund our operations, our Board of Directors has determined that it is in our best interest to engage in a revised business, which would include the acquisition of ARI’s current operations. ESP’s management believes that: ● the assets of ARI and the prospects of ARI’s business should provide our shareholders a greater chance of increasing the value of our common stock and, therefore, their investments in ESP, than if we continue with our current business; and ● the nutraceutical and cosmeceutical markets are growing and should provide significant opportunities for our business. Our Board of Directors believes that if the Merger is completed, ESP’s shareholders may be more likely to realize increased value, because the price of ESP’s common stock may increase as a result of the ARI business and future results of operations of the surviving entity. The decision by ARI’s Board of Directors to enter into the Merger Agreement is based upon its belief that funding sources and access to capital markets are more readily available to a public company, with a trading market for its common stock, than a private company. ARI, also, believes a public company’s common stock may be used as currency to fund operations and the acquisition of other operations. ESP’s common stock has not historically been sufficient to serve as such currency, because that common stock has traded, and continues to trade, at approximately $0.02 per share, with limited liquidity. ARI believes that the new business and potential growth for the surviving business operations should generate greater investor interest and increased liquidity in the publicly traded stock, making it more attractive to serve as currency for the surviving company. ARI believes that its operations may generate significantly more investor interest than ESP’s current operations. Another factor for ARI in entering into the Merger Agreement is that its stockholders, who will hold shares of common stock of a public company, will be better able to sell their shares of common stock of ESP received as a result of the Merger. Agreements with Crisnic Fund, S.A. Indirect Primary Offering Agreement.On July 29, 2010, ESP entered into an Indirect Primary Offering Agreement with Crisnic Fund, S.A. (“Crisnic”), pursuant to the provisions of which ESP agreed to sell to Crisnic from time to time $2,000,000 of ESP’s common stock.Pursuant to that agreement, the purchase price for those shares is the volume weighted average price of ESP’s common stock (i) as reported by the OTCBB, if that common stock is traded on the OTCBB; (ii) as reported by Bloomberg, if that common stock is traded on a trading exchange or market other than the OTCBB; or (iii) as furnished by FINRA, if that common stock is not traded on any such exchange or market or the 26 OTCBB.Pursuant to that agreement, ESP, in its sole discretion, has the right to sell to Crisnic and Crisnic has the obligation to purchase by advances of funds to ESP, shares of ESP’s common stock at the purchase price specified above.Crisnic is not required to purchase any shares of ESP’s common stock, unless those shares have been registered for resale and are not restricted securities.In that regard, ESP is obligated to file with the Securities and Exchange Commission (the “SEC”) a registration statement on Form S-1 within 30 days of the respective Registration Rights Agreement (specified below) registering those shares.Pursuant to that agreement, ESP agreed to pay Crisnic (i) due diligence expenses of $10,000; (ii) 1,750,000 shares of ESP’s common stock as an underwriter fee; and (iii) 1% of the amount of each advance made by Crisnic pursuant to that Indirect Primary Offering Agreement.On November 4, 2010, ESP sold 1,500,000 shares of ESP’s common stock to Crisnic in exchange for $30,000, which shares were registered pursuant to such a registration statement.The term of that agreement is 24 months and has not been terminated.A copy of that agreement is attached as an exhibit to ESP’s Form 8-K filed with the SEC on August 6, 2010. After the consummation of the Merger, ESP intends to discuss with Crisnic possibly financing transactions pursuant to the provisions of that Indirect Primary Offering Agreement.Management of ESP believes that after the confirmation of the Merger, the value of ESP’s common stock may increase in value, which may cause Crisnic to have an interest pursuing the transactions contemplated by the provisions of that Indirect Primary Offering Agreement.No guarantee or assurance can be provided that Crisnic will have an interest participating in any such financing transaction. Registration Rights Agreement.On July 29, 2010, ESP entered into a Registration Rights Agreement with Crisnic, pursuant to the provisions of which ESP agreed to register for sale (i) that number of shares which are purchased pursuant to the provisions of the Indirect Primary Offering Agreement specified above and (ii) 1,750,000 shares of ESP’s common stock as an underwriter fee.A copy of that agreement is attached as an exhibit to ESP’s Form 8-K filed with the SEC on August 6, 2010, and that agreement has not been terminated. Stock Purchase Agreement.On July 29, 2010, ESP entered into a Stock Purchase Agreement with Crisnic, pursuant to the provisions of which ESP sold to Crisnic 750,000 shares of ESP’s common stock at a purchase price of $.04 per share, totaling $30,000.A copy of that agreement is attached as an exhibit to ESP’s Form 8-K filed with the SEC on August 6, 2010. The Merger Agreement General Terms On June 19, 2012, ARI and ESP entered into the Merger Agreement, pursuant to which ARI will be merged with and into ESP and ESP shall be the surviving company. As a result of the Merger, the separate existence of ARI as a separate entity will cease and the operations of ARI will be acquired by ESP. On the Effective Date, in exchange for all of the outstanding shares of ARI common stock, holders of ARI common stock will be entitled to receive 6,288,703 shares of ESP common stock. Additionally, we will assume certain outstanding warrant obligations of ARI and have agreed to issue to certain persons and entities affiliated with ARI warrants to purchase 1,220,424 shares of our common stock at a per share exercise price which equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants.Those warrants will expire on June 25, 2017.California Capital Partners, LLC, a Delaware limited liability 27 company (“CalCap”), will receive warrants to purchase 747,780 of those 1,220,424 shares of our common stock.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, have beneficial interests in CalCap.Accordingly, based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 367,160 of those 1,220,424 shares of our common stock and John Nelson shall receive warrants to purchase 368,880 of those 1,220,424 shares of our common stock. The consummation of the Merger will result in a reverse merger and a change of control of ESP and ARI’s existence as a separate entity will cease. Upon consummation of the Merger, CalCap, as consideration for certain consulting services provided by CalCap to us in connection with the (i) distribution of our products and (ii) introductions to prospective joint venture participants and merger candidates, including ARI, and related advisory services, shall receive warrants to purchase 93,864 shares of our common stock at an exercise price equal to the average trading price of our common stock for the ten (10) trading days immediately preceding the date of exercise of those warrants (the “CalCap Warrants”).The CalCap Warrants will expire on June 25, 2017.CalCap is a Delaware limited liability company.Mark Mansfield, who, currently, is the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, are beneficial owners of CalCap.Based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 46,087 of those 93,864 shares of our common stock and John Nelson shall receive warrants to purchase 46,303 of those 93,864 shares of our common stock. Those shares of ESP’s common stock and warrants will be issued pursuant to the exemption from registration specified by the provisions of Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”). All certificates representing shares of common stock issued by ESP pursuant to the Merger will specify legends restricting transferability absent registration pursuant to the Securities Act or an applicable exemption from such registration. Following the Merger, ESP will be the surviving entity. It is anticipated that if all conditions of the Merger have been satisfied or waived, the Merger will be completed 20 days after the date of the mailing of this Information Statement to our stockholders. The delay in satisfying any condition of the Merger could delay the completion of the Merger or result in the termination of the Merger Agreement. Effects of the Merger The Merger will be accounted for as a reverse acquisition, with ESP as the surviving entity. At the Effective Date, in exchange for all of the outstanding shares of ARI common stock, holders of ARI common stock will be entitled to receive 6,288,703 shares of ESP common stock. Additionally, we will assume certain outstanding warrant obligations of ARI and have agreed to issue to certain persons and entities affiliated with ARI warrants to purchase 1,220,424 shares of our common stock at a per share exercise price which is equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants.Those warrants will expire on June 25, 2017.California Capital Partners, LLC, a Delaware limited liability company (“CalCap”), will receive warrants to purchase 747,780 of those 1,220,424 shares of our common stock.Mark Mansfield, who, currently, is 28 the Chief Operating Officer of ARI and who will be our President, Chief Executive Officer and a member of our Board of Directors upon the consummation of the Merger, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will be the Chairman of our Board of Directors upon consummation of the Merger, have beneficial interests in CalCap.Accordingly, based upon their respective ownership interests of CalCap, Mark Mansfield shall receive warrants to purchase 367,160 of those 1,220,424 shares of our common stock and John Nelson shall receive warrants to purchase 368,880 of those 1,220,424 shares of our common stock. Following the Merger, the operations of ARI will be conducted by ESP and ARI’s existence as a separate entity will cease. Fractional Shares No fractional shares of ESP common stock shall be issued in exchange for shares of ARI common stock. In lieu thereof, fractional shares shall be rounded up to the nearest whole number. Effective Date The Merger, assuming all of the other conditions described under "Conditions to Consummation of the Merger" are satisfied or waived by the parties, as appropriate (and to the extent permitted by the Merger Agreement), will become effective on that date that the Articles of Merger are filed with the State of Secretary of Nevada, which we anticipate will occur 20 days following the date of mailing of this Information Statement to our stockholders (the “Effective Date”). The Merger Agreement specifies that ESP and ARI will cause the closing of the Merger to occur as promptly as practicable after the satisfaction or waiver of the other conditions described under "Conditions to Consummation of the Merger," but in no event later than 5 business days after all such conditions have been satisfied or waived, or on such other date as may be mutually agreed upon by ARI and ESP. There can be no assurance that all conditions to the Merger will be satisfied. The Merger Agreement may be terminated prior to the Effective Date by either ESP or ARI in specified circumstances, whether before or after adoption of the Merger Agreement by the stockholders of ESP. (See "Termination of the Merger Agreement" on Page 33 of this Information Statement). Representations and Warranties The Merger Agreement specifies various representations and warranties of ESP and ARI, which are standard and routine to transactions similar to those specified by the Merger Agreement, including the following: ● The organization and corporate power of ESP and ARI; ● The ownership of subsidiaries; ● The information specified in the financial statements of ARI and ESP; ● The absence of material changes from the date of each party’s financial statements to the date of the Merger Agreement; ● The absence of legal proceedings against ESP and ARI; ● The disclosure of all contracts, agreements or commitments to which ESP and ARI are parties; 29 ● Authority of ESP and ARI with respect to the execution and delivery of the Merger Agreement, and the due and valid execution and delivery and enforceability of the Merger Agreement by and against ARI and ESP; ● The absence of conflicts with, or violations of, organizational documents, other contracts and applicable laws with respect to the Merger and the transactions contemplated by the Merger Agreement with respect to ARI and ESP; ● The need for the consent, approval, authorization or order of any governmental entity with respect to the Merger; ● The capitalization of ARI and ESP; ● The compliance by ESP and ARI with applicable laws and permits; ● The title to properties and absence of liens regarding ARI and ESP; ● Ownership and protection of intellectual property of ESP and ARI; ● No violation by ESP or ARI of their charter documents or any material obligation, agreement or condition of any contractor which ARI and/or ESP is a party; ● Tax matters of ESP and ARI; ● The liability of ESP and ARI regarding brokerage fees and commissions in connection with the Merger; ● Insurance maintained by ESP and ARI; ● The absence of labor disputes regarding ESP and ARI; ● ERISA matters and compliance; ● Compliance with environmental laws by ESP and ARI; ● The maintenance of minute books and other corporate records by ESP and ARI; ● Compliance with the U.S. Foreign Corrupt Practices Act of 1977 by ESP and ARI; ● The compliance by ARI and ESP with applicable money laundering laws; ● Confidentiality agreements and other protection regarding proprietary information by ESP and ARI; ● The solvency of ARI and ESP; ● Related party transactions to which ARI and ESP are parties; 30 ● Regarding ESP, the preparation and filing with the Securities and Exchange Commission of all applicable documents and reports and the compliance of those documents and reports with applicable rules and regulations relating thereto; and ● The completeness of the representations and warranties of ESP and ARI specified in the Merger Agreement. Covenants The Merger Agreement, also, specifies various covenants (promises) of the parties, which are standard and routine to transactions similar to those specified by the Merger Agreement, including the following: ● The parties shall use all reasonable efforts to make all legally required filings and take all other actions necessary, proper or advisable to consummate the Merger; ● The holders of a majority of our outstanding shares of common stock have consented to the Reverse Stock Split and the Name Change; ● Between the date of the Merger Agreement and the date of closing of the Merger, the parties are required to provide each other with reasonable access to their respective corporate books, records and papers; ● Prior to the closing of the Merger and in the event the Merger is never consummated, each party is prohibited from disclosing or using any confidential information received from any other party; ● ESP is required to seek approval of the Merger from its stockholders and notify its stockholders of the Merger by mailing this Information Statement to its stockholders; each party is required to cooperate in the preparation of this Information Statement; ● Neither ESP nor ARI shall knowingly take any action which would disqualify the Merger as a tax-free reorganization pursuant to the Internal Revenue Code of 1986; ● The parties shall cooperate regarding the substance of press releases and public announcements relating to the Merger and the Merger Agreement; ● At the Effective Date, ESP shall deliver the voluntary resignations of its directors and executive officers, other than Samuel S. Asculai and Donald Nicholson; ● On the Effective Date, Samuel S. Asculai and Donald Nicholson, as the then directors of ESP, shall appoint John Nelson (Chairman), Kenneth Weiss, and Mark Mansfield as members of ESP’s Board of Directors; and ● On the Effective Date, the Board of Directors of ESP shall appoint Mark Mansfield as Chief Executive Officer and President; Samuel S. Asculai as Chief Science Officer and Secretary; and Douglas Lee as Chief Financial Officer and Treasurer. 31 Limitations on Solicitation of Transactions Pursuant to the Merger Agreement, ESP and ARI have each agreed that neither party nor such party's officers, directors or agents shall, directly or indirectly, encourage, solicit or initiate discussions or negotiations with, or engage in negotiations or discussions with, or furnish non-public information to, anycorporation, partnership, person or other entity or groups concerning any merger, sale of capital stock, sale of substantial assets or other business combination; provided, however, that either of them may engage in such discussions in response to an unsolicited proposal from an unrelated party, if the respective Board of Directors of ESP or ARI, as the case may be, determines, in good faith, after consultation with counsel, that the failure to engage in such discussions may constitute a breach of the fiduciary or legal obligations of such Board of Directors. ESP and ARI have each agreed to promptly inform the other parties if it receives a proposal or inquiry with respect to these matters. Conditions to Consummation of the Merger The closing of the Merger shall occur only upon the satisfaction of numerous conditions by ESP and ARI. The Merger Agreement specifies that no party is obligated to consummate the Merger, unless certain conditions are satisfied or mutually waived, including the following: ● There shall be no action, suit or proceeding, pending or threatened, before any court or other governmental agency which is reasonably likely to prevent the closing of the transactions contemplated by the Merger Agreement; ● There shall be no injunction or other order of any court and there shall not have been any law enacted prohibiting the transactions contemplated by the Merger Agreement; ● Each party shall have obtained all necessary third party consents and approvals; and ● The offering and issuance of shares of ESP common stock to the ARI shareholders shall be exempt from registration pursuant to the Securities Act of 1933. Conditions to ESP’s Obligations In addition to the general conditions specified above, the obligation of ESP to effect the Merger is subject to the satisfaction of the following conditions by ARI at or prior to the Effective Date (unless waived by ESP): ● The representations and warranties of ARI specified in the Merger Agreement shall be true and correct on the Effective Date; ● ARI shall have performed and complied with all the covenants and agreements specified in the Merger Agreement in all material respects and satisfied in all material respects all the conditions specified in the Merger Agreement to be performed or complied with by ARI at or prior to the Effective Date; and ● ESP shall be in full compliance in all material respects with its reporting requirements with the SEC. Conditions to ARI’s Obligations In addition to the general conditions specified above, the obligations of ARI to effect the Merger are subject to the satisfaction of conditions by ESP at or prior to the Effective Date (unless waived by ARI): 32 ● The stockholders of ESP shall have approved the Actions (specified in this Information Statement) by the requisite votes and implemented the Actions; ● The representations and warranties of ESP specified in the Merger Agreement shall be true and correct on the Effective Date; ● ESP shall have performed and complied with all the covenants and agreements specified in the Merger Agreement in all material respects and satisfied in all material respects all the conditions specified in the Merger Agreement to be performed or complied with by ESP at or prior to the Effective Date; and ● The Reverse Stock Split and the Name Change shall have occurred. Termination of the Merger Agreement The Merger Agreement may be terminated at any time prior to the Effective Date: ● by mutual consent of ESP and ARI; or ● by either ESP or ARI if: (1) the Merger has not been consummated on or before August 31, 2012, or such later date as ARI and ESP may mutually agree; (2) there has been a material misrepresentation, breach of warranty or breach of covenant by any party; and (3) there shall have been a material adverse change in the financial condition of the other, or if an event shall have occurred which, as far as reasonably can be foreseen, would result in any such change. If for any reason the Merger is not consummated, ESP will continue to conduct its operations as presently conducted. ESP, currently, has no other present plans or intentions to enter into another merger transaction. If the Merger is not completed, however, management of ESP will review all available options. Expenses Each party is responsible for all of its expenses incurred in connection with the Merger. In the event of the termination of the Merger Agreement for any reason other than a breach by ESP of the Merger Agreement, ARI is required to pay ESP cash in an amount equal to all of ESP’s expenses, costs and other amounts, including, without limitation, attorney’s and accountant’s fees and costs; provided, however, such amount shall not exceed $40,000.ESP is responsible for all costs associated with this Information Statement. Fairness Our Board of Directors has determined that the Merger is fair to and in the best interests of ESP and our shareholders. With respect to the Merger, the consideration we will pay consists of 6,288,703 shares of our common stock and warrants to purchase 1,220,424 shares of our common stock at an exercise price equal to the average trading price of our common stock for the 10 trading days immediately preceding the date of exercise of those warrants; and the 33 consideration we will receive will be all of ARI’s operations. The facts relating to the fairness of the consideration to be paid and received by us include the potential profitability of ARI. Our Board of Directors has not contracted with any financial advisor or other consultant for the purpose of obtaining a fairness opinion regarding the Merger. Our Board of Directors considered and approved the Merger Agreement and has determined that the terms of the Merger Agreement are fair to and in the best interests of ESP and its stockholders. Our Board of Directors based its determination on various factors, including the following: ● the terms and conditions of the Merger Agreement; ● ARI’s assets, obligations, operations and prospects; ● ESP’s financial performance; ● emerging trends in the nutraceutical and cosmeceutical markets; ● analysis of the nutraceutical and cosmeceutical industries generally; and ● a review of possible alternatives to the Merger. Considering the variety of factors considered by our Board of Directors, our Board of Directors did not quantify or otherwise attempt to assign relative values to the specific factors considered in making its determination. In the opinion of our Board of Directors, however, the potentially negative factors considered by it are not sufficient, either individually or collectively, to supersede the positive factors relating to the Merger. Penny Stock Rules ESP’s common stock is subject to the Penny Stock rules promulgated pursuant to the Securities Exchange Act of 1934. Those rules regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system; provided that current price and volume information with respect to transactions in such securities is furnished by the exchange or system). The Penny Stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer, also, must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the Penny Stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker and/or dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Those disclosure requirements may have the effect of reducing the trading activity in the secondary market for our common stock. 34 Management of ESP after the Merger The Merger is a reverse merger pursuant to which ESP will be the surviving company. As a result of the Merger, a change in control in ESP will occur. Pursuant to the Merger Agreement, Frode Botnevik, Christopher Hovey and Zenas Neon will resign as directors of ESP. Samuel S. Asculai and Donald Nicholson, as of the Effective Date, as the then directors of ESP, will appoint to our Board of Directors, Kenneth Weiss, John Nelson (Chairman), and Mark Mansfield, who will serve as directors of ESP until the next annual meeting of ESP’s shareholders. The new Board of Directors will appoint new officers of ESP, who shall be Mark Mansfield, Chief Executive Officer and President; Samuel S. Asculai, Chief Science Officer and Secretary; and Douglas Lee, Chief Financial Officer and Treasurer. Biographical information concerning the new prospective directors and officers is specified below: Name Age Position Mark Mansfield 53 Chief Executive Officer, President and Director Samuel S. Asculai 70 Chief Science Officer, Secretary and Director John Nelson 64 Chairman of the Board of Directors Kenneth Weiss 70 Director Donald Nicholson 54 Director Douglas Lee 53 Chief Financial Officer and Treasurer Biographies Mark Mansfield, Chief Executive Officer, President and Director. From 2005 through February 2009, Mr. Mansfield was a Principal at Pacific Ridge Capital, LLC, a FINRA registered investment bank.From February 2009 through the present, Mr. Mansfield has been engaged in investment banking/securities transactions through Global Capital Markets, Inc., which is registered with FINRA as a broker-dealer through its wholly owned subsidiary GCMI Securities Corp.Additionally, from February 2009 through the present, Mr. Mansfield has provided various consulting services through California Capital Partners, LLC.From October 2008 until January 2009, Mr. Mansfield was a member of the Board of Directors ZVUE, Inc., which at that time was subject to the periodic reporting requirements of the Securities Exchange Act of 1934.Mr. Mansfield is the Chief Operating Officer of ARI. Mr. Mansfield has significant experience regarding business startups, expansions, workouts, investment banking and venture capital transactions.Mr. Mansfield co-founded a boutique investment bank, which was subsequently purchased by E*OFFERING, LLC, the investment bank E*TRADE Corp.As President of that bank, Mr. Mansfield supervised sales/trading and managed corporate finance, overseeing various investment companies in various business sectors.Mr. Mansfield has led strategic planning and technology commercialization workshops throughout the world for management of companies such as Bell Canada, Dow Corning, Eastman Kodak, Casa Cuerdo, Covance, Fleetwood and Pep Boys. Mr. Mansfield received a BA degree, with honors, from the Royal Military College of Canada and a MBA from Harvard Graduate School of Business.After graduation from the Royal Military College of Canada, Mr. Mansfield was commissioned and served 4 years as a Naval Officer.Mr. Mansfield currently has series 7, 24, and 63 securities licenses. Samuel S. Asculai,Chief Science Officer, Secretary and Director. From 2008 to the present, Dr. Asculai has been the President and Chief Executive Officer and a director of ESP.In 1965, Dr. Asculai received a B.S. in biology/chemistry from Pace University.In 1970, Dr. Asculai received a MSc Degree and a Ph.D in microbiology from Rutger’s University.Dr. Asculai has more than 40 years of experience in the life science industry.Dr. Asculai is 35 the inventor of more than 50 United States patents, including more than 30 patents related to hyaluronic acid, the primary component of ESP’s products.Dr. Asculai has contributed to the development of products that have achieved cumulative sales of close to $2,000,000,000, including Monistat; Delfen Cream, for herpes virus infection; Ganciclovir; Solaraze; and MACI. Prior to joining ESP, Dr. Asculai was the sole owner of Enhance Skin Products Inc., a private company, whose assets are the basis for ESP’s operations.For 10 years, Dr. Asculai served as the Chief Executive Officer of Hyal Pharmaceutical Corporation, where he developed the technology which is the basis for the Visible Youth brand.Also, while at Hyal Pharmaceutical Corporation, Dr. Asculai invented and developed Solaraze, a topical treatment for actinic keratosis, a pre-cancerous skin condition that is commonly referred to “sunspots”. Dr. Asculai has held senior positions with Verigen AG, a tissue engineering company; ens Bio-Logicals; Monsanto Corporation, a multinational agricultural bio-technology company; and the Ortho Pharmaceutical Corporation division of Johnson&Johnson, a multinational pharmaceutical company. John Nelson, Chairman of the Board of Directors. From March 2002 to the present, Mr. Nelson has been the Managing Director of California Capital Partners, LLC.Mr. Nelson is the Chairman of the Board of Directors of ARI.Mr. Nelson has a BA/BS degree from University of Wisconsin, Madison, Wisconsin and an M.A. degree from Washington State University.Additionally, Mr. Nelson has more than 30 years of experience working with venture capital and operating companies, with primary emphasis in the technology industry.Mr. Nelson has more than 25 years of institutional venture capital and merchant banking experience.Mr. Nelson has been the Managing Partner of venture capital funds such as Ventana Tech Fund, Vangel Fund, Cal Ventures, California Capital Investors; Shepherd II V; and California Venture Fund I.Additionally, Mr. Nelson has been a member of numerous Boards of Directors, for which he was responsible for financing matters and investor relations. Kenneth Weiss, Director. From 2005 through the present, Mr. Weiss has been the Chief Executive Officer and Managing Member of Universal Secure Registry, LLC, a company engaged in the development of identification, authentication and personal information management technology for government, as well as private enterprise.Mr. Weiss is a member of the Board of Directors of ARI.In 1984, Mr. Weiss founded the Security Dynamics (RSA Security), and served as its Chief Executive Officer until 1986 and as its Chairman of the Board of Directors and Chief Technology Officer until 1996. Mr. Weiss is the Chairman and Chief Executive Officer of Strategic Diversity Inc., a private holding company with interest in intellectual property licensing, private equity investment and other projects.Currently, Mr. Weiss is a member of the Boards of Directors of several companies.Mr. Weiss received a B.A. degree from the University of Bridgeport and a Ph.D from the Neotarian Fellowship. Donald Nicholson,Director. Mr. Nicholson has more than 26 years of experience in the healthcare industry. From February 2009 to the present, Mr. Nicholson has been a member of ESP’s Board of Directors.Mr. Nicholson is, currently, the founding shareholder, and Chief Financial Officer of Mercuriali Ltd., a development stage United Kingdom private healthcare company.From February 2007 until January 2010, Mr. Nicholson was the founding shareholder and Chief Executive Officer of Stravencon Ltd., an European developer and marketer of generic pharmaceutical products manufactured in China. From February 1996 to November 2006, Mr. Nicholson was Chief Financial 36 Officer of SkyePharma Plc, an United Kingdom specialty pharmaceutical company. Mr. Nicholson was the Chief Financial Officer and Finance Director of SkyePharma Plc from February 1996 until November 2006. From January 1989 until September 1995, Mr. Nicholson was with Corange London Limited (Boehringer Mannheim) in various capacities, including Corporate Strategy and Finance Director, Financial Reporting and Strategy Director and Assistant Group Financial Controller.From September 1986 until December 1998, Mr. Nicholson was with the Wellcome Foundation Ltd., London, where he was the assistant to the Group Financial Accountant. In 1980, Mr. Nicholson received a BCom Law degree (with Honors) in Business and Law from the University of Edinburgh.Mr. Nicholson is a member of the Institute of Chartered Accountants of Scotland and Dingwall Academy (higher mathematics, physics, chemistry, geography, and English). Mr. Nicholson has extensive experience in product and company acquisitions and disposals, arrangements, sale/royalty agreements and financial strategy and funding structures. His industry experience includes Pharmaceuticals; Biochemicals; Orthopaedics; Diagnostics; and Drug Delivery, including Dermatology. Douglas Lee,Chief Financial Officer and Treasurer. From 2006 to January 2008, Mr. Lee was Vice President of Pacific Ridge Capital, LLC, a FINRA registered investment bank, where he concentrated on mergers and acquisitions, research and investment banking support.From January 2008 to October 2008, Mr. Lee was an independent financial management consultant for VT Infonet, a division of British Telecom.From November 2008 to the present, Mr. Lee has been an independent consultant, working primarily with California Capital Partners, LLC and Global Capital Markets, LLC, in investment banking and financial management.Mr. Lee is the Chief Financial Officer of ARI. Mr. Lee was the Vice President of Corporate Finance with E*OFFERING, LLC, the investment banking division of E*TRADE Corp.Mr. Lee was the Vice President of mergers and acquisitions with The Geneva Companies, a mergers and acquisitions advisory firm.Mr. Lee was a Senior Manager at PricewaterhouseCoopers LLP. Mr. Lee received a B.S. degree from California State University, Long Beach, California and a MBA degree from the University of Southern California. Mr. Lee, also, holds the Charter Financial Analyst (CFA) designation from the CFA institute. Employment/Consulting Agreements Upon the effectiveness of the Merger, ESP intends to enter into employment and/or consulting agreements with certain officers (or their affiliates) and key employees of ARI and ESP. Proposed terms for the agreements are as follows: Mark Mansfield. ESP will enter into a Consulting Agreement with (i) SOLA Ventures Inc., which is owned by Mark Mansfield (“SOLA”), and (ii) Mark Mansfield, pursuant to which Mr. Mansfield shall oversee the general management of ESP; identify and investigate sources of financing (debt and/or equity) for ESP and make recommendations to ESP’s Board of Directors regarding financing terms, acquisitions, joint ventures, distribution agreements, and other operating matters; and recruit qualified employees and/or contractors, management personnel and evaluate their performance.Pursuant to the provisions of that agreement, ESP shall pay SOLA compensation in the amount of $8,000 per month.At such time as ESP has received an aggregate of $2,000,000 of financing (debt or equity), ESP shall pay SOLA $10,000 per month.During the term of that agreement, SOLA shall be entitled to 37 receive on a fiscal year basis a cash bonus from ESP determined at the discretion of ESP’s Board of Directors; provided, however, that such bonus shall not be less than 2% of ESP’s EBITDA.Pursuant to the provisions of that agreement, at the sole discretion of ESP’s Board of Directors, SOLA may be granted options to purchase shares of ESP’s common stock in accordance with any incentive Stock Option Plan of ESP then in effect.Additionally, during each year of the term of that agreement, ESP’s Board of Directors shall grant to SOLA the option to purchase at least as many shares of ESP’s common stock as are granted to any other person or entity in that year. Either ESP or SOLA may terminate that agreement by giving the other party 6 months written notice of termination.Pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by SOLA providing ESP with 6 months advance written notice of SOLA’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay SOLA all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay SOLA an amount equal to (i) $300,000 plus (ii) the amount of SOLA’s largest bonus multiplied by 2. The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. Samuel S. Asculai. ESP will enter into a Loan Agreement with Samuel Asculai, currently, our Chief Executive Officer and a member of our Board of Directors, and, who, after the consummation of the Merger, will be ESP’s Chief Science Officer and a member of its Board of Directors.Pursuant to that agreement, it will be agreed that Mr. Asculai has lent to ESP the principal amount of $169,912 as of April 30, 2012 (the “Loan”).Additionally, pursuant to that agreement, it is acknowledged that Mr. Asculai may lend additional funds to ESP, which shall be included in the definition of the “Loan”.The provisions of that agreement specify that the Loan will be paid in full within ten (10) days of Mr. Asculai providing to ESP written demand for such payment; provided, however, in no event later than May 31, 2013. ESP will enter into a Consulting Agreement with (i) Biostrategies Consulting Group Inc., which is owned by Samuel Asculai (“Biostrategies”), and (ii) Samuel Asculai, pursuant to which Mr. Asculai shall oversee the scientific functions of ESP, including research projects; make recommendations regarding future projects; recruit qualified research personnel, manage personnel and evaluate their performance; and represent the scientific goals and interests of ESP at meetings and conventions and in connection with fund raising efforts.Additionally, pursuant to the provisions of that agreement, ESP shall pay Biostrategies compensation in the amount of $6,000 per month.At such time as ESP has received an aggregate of $2,000,000 of financing (debt or equity), ESP shall pay Biostrategies $10,000 per month.During the term of that agreement, Biostrategies shall be entitled to receive on a fiscal year basis a cash bonus from ESP determined at the discretion of ESP’s Board of Directors; provided, however, that such bonus shall not be less than 2% of ESP’s earnings before interest, taxes, depreciation and amortization (“EBITDA”).Pursuant to the provisions of that agreement, at the sole discretion of ESP’s Board of Directors, Biostrategies may be granted options to purchase shares of ESP’s common stock in accordance with any incentive Stock Option Plan of ESP then in effect.Additionally, during each year of the term of that agreement, ESP’s Board of Directors shall grant to Biostrategies the option to purchase at least as many shares of ESP’s common stock as are granted to any other person or entity in that year. Either ESP or Biostrategies may terminate that agreement by giving the other party 6 months written notice of termination.Pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by Biostrategies providing ESP with 6 months advance written notice of Biostrategies’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay Biostrategies all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay Biostrategies an amount equal to (i) $300,000 plus (ii) the amount of Biostrategies’s largest bonus multiplied by 2. 38 The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. Douglas Lee.ESP will enter into a Consulting Agreement with Douglas Lee, pursuant to which Mr. Lee shall manage the accounting, financial and administrative matters of ESP; prepare or assist in the preparation of all regulatory filings; and participate in ESP’s financing activities.Additionally, pursuant to the provisions of that agreement, ESP shall pay Mr. Lee compensation in the amount of $6,000 per month.At such time as ESP has received an aggregate of $2,000,000 of financing (debt or equity), ESP shall pay Mr. Lee $7,500 per month.During the term of that Consulting Agreement, Mr. Lee shall be entitled to receive on a fiscal year basis a cash bonus from ESP determined at the discretion of ESP’s Board of Directors. Either ESP or Mr. Lee may terminate that agreement by giving the other party 6 months written notice of termination.Pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by Mr. Lee providing ESP with 6 months advance written notice of Mr. Lee’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay Mr. Lee all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay Mr. Lee an amount equal to (i) $150,000 plus (ii) the amount of Mr. Lee’s largest bonus multiplied by 2. The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. Drasko Puseljic. ESP will enter into an Employment Agreement with Drasko Puseljic, pursuant to which Mr. Puseljic shall serve as the General Counsel of ESP and be responsible for managing the legal affairs of ESP; provide legal advice to ESP’s Board of Directors and other management personnel, negotiate and prepare agreements and other documents related to ESP’s affairs, and, when appropriate, coordinate and work with outside attorneys.Pursuant to the provisions of that agreement, Mr. Puseljic’s base salary shall be $2,000 per month for as many as 20 hours of service per month.At such time as ESP receives an aggregate of $2,000,000 of financing (debt or equity), Mr. Puseljic’s base salary shall be $5,000 per month for as many as 50 hours of service per month.In the event ESP requires the services of Mr. Puseljic in excess of those hours contemplated by the then applicable base salary, ESP shall pay Mr. Puseljic $100 per hour for those services.Pursuant to the provisions of that agreement, at the sole discretion of ESP’s Board of Directors, Mr. Puseljic may be granted options to purchase shares of ESP’s common stock in accordance with any incentive Stock Option Plan of ESP then in effect.Additionally, during each year of the term of that agreement, ESP’s Board of Directors shall grant to Mr. Puseljis the option to purchase at least as many shares of ESP’s common stock as are granted to any other person or entity in that year. Either ESP or Mr. Puseljic may terminate that agreement by giving the other party 6 months written notice of termination.Additionally, pursuant to the provisions of that agreement, upon the termination of that agreement, other than termination by Mr. Puseljic providing ESP with 6 months advance written notice of Mr. Puseljic’s intent to terminate that agreement, including as result of any proposed or actual bankruptcy or insolvency of ESP, ESP shall pay Mr. Puseljic all accrued compensation then due and payable plus a termination fee of $300,000.Additionally, pursuant to the provisions of that agreement, in the event of a change of control of ESP, ESP shall pay Mr. Puseljic an amount equal to (i) $300,000 plus (ii) the amount of Mr. Puseljic’s largest bonus multiplied by 2. 39 The initial term of that agreement begins on the Closing Date of the Merger and continues for a period of 10 years, unless otherwise terminated. Interests Of Certain Persons In The Merger The following table specifies certain information regarding the beneficial ownership of ESP’s common stock as of the Consent Record Date, and as adjusted to give effect to the Merger, as if the Merger had occurred on such date, by those persons who will serve as directors and executive management of ESP (as a group) following the Merger. See "Management of ESP After the Merger” on Page 35 of this Information Statement. The table also includes, on an adjusted basis to give effect to the Merger, each person that will own more than 5% of ESP’s common stock following the Merger. Samuel S. Asculai and Donald Nicholson serve on the Board of Directors of ESP. They will continue to serve on the Board of Directors of the surviving entity. Shares of common stock subject to options and warrants currently exercisable or exercisable within 60 days from the date hereof are deemed outstanding for computing the percentage of the person holding such options or warrants, but are not deemed outstanding for computing the percentage ownership of any other person. Unless otherwise indicated, the address for each of the shareholders of ESP is 100 King Street West, 56th Floor, Toronto, Ontario M5X 1C9, Canada, and the address for each of the affiliates of ARI is 1226 Colony Plaza, Newport Beach, California 92660. Shares Owned Prior to Effective Date Shares Owned After Effective Date Name Number Percentage Number Percentage(1) ESP Affiliates Samuel Asculai(2) % % Drasko Puseljic % % Christopher Hovey 0 0 % % Donald Nicholson(3) % % ARI Affiliates(4) Mark Mansfield(5)(6) 0 0 % % John Nelson(7)(8) 0 0 % % Kenneth Weiss(9) 0 0 % % Caluculated on a fully diluted basis of 9,386,408 shares, which assumes all warrants will be exercised. Includes 17,508,334 shares owned by Biostrategies Consulting Group Inc., which is owned by Samuel Asculai. Represents the right to acquire 2,450,000 shares from Biostrategies Consulting Group Inc. Those ARI affiliates that will be ESP affiliates after the consummation of the Merger. Includes the right to acquire 46,087 shares pursuant to warrants held by California Capital Partners, LLC (“CalCap”) for consulting services. Includes the right to acquire 367,160 shares pursuant to ARI warrant obligations assumed pursuant to the Merger. Includes the right to acquire 46,303 shares pursuant to warrants held by CalCap for consulting services. Includes the right to acquire 368,880 shares pursuant to ARI warrant obligations assumed pursuant to the Merger. Includes the right to acquire 6,289 shares pursuant to ARI warrants obligating assumed pursuant to the Merger. 40 Regulatory Approval ESP and ARI each believe that no regulatory approvals are or will be required in connection with the Merger. Accounting Treatment Pursuant to generally accepted accounting principles, the Merger will be accounted for as a reverse acquisition, with ESP as the surviving entity. ARI will be the accounting survivor and the assets and liabilities of ARI will be carried forward at historical costs. ESP and ARI expect that the Merger will be treated as a tax-free reorganization within the meaning of the Internal Revenue Code of 1986, as amended, and no income, gain or loss will be recognized by ESP or its stockholders as a result of the consummation of the Merger, other than stockholders exercising dissenters' rights pursuant to the NRS with respect to the Merger. Federal Income Tax For federal income tax purposes, we intend for the Merger to qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Code. As such, the Merger will qualify as a tax-free exchange with respect to the issuance of ESP’s shares of common stock in exchange for all of the outstanding shares of ARI common stock. ESP will be the surviving corporation and the existence of ARI as a separate entity will cease. You should consult your tax advisor regarding the U.S. federal income tax consequences of the Merger, as well as any tax consequences pursuant to state, local or foreign laws. Additional information regarding tax matters is specified below in this Information Statement. ACTION TWO: APPROVAL OF AMENDMENT TO OUR ARTICLES OF INCORPORATION TO EFFECTUATE A 1 FOR 50 REVERSE STOCK SPLIT Overview Our Board of Directors and holders of a majority of our outstanding common stock have approved an amendment to our Articles of Incorporation to effect a 1 for 50 reverse stock split, whereby every 50 shares of our common stock outstanding will be combined and reduced into one share of our common stock. A copy of the Amendment is attached as Appendix B to this Information Statement. Our stockholders are urged to read the Amendment carefully, as it is the legal document that governs the amendment of our Articles of Incorporation. Approval of this Action is required to consummate the Merger. By approving this Action, stockholders holding a majority of our outstanding shares of common stock have authorized our Board of Directors to file the Amendment with the Secretary of State of the State of Nevada. The Reverse Stock Split will become effective upon that filing of the Amendment. The Reverse Stock Split is contingent on the consummation of the Merger. If, for any reason, the Merger is not approved or it appears that the Merger will not be consummated, the Reverse Stock Split will not occur. Reasons for the Reverse Stock Split The Reverse Stock Split is a condition to the Merger. By reducing the number of outstanding shares of the Company’s common stock by Reverse Stock Split prior to effecting the Merger, the parties will be able to achieve the negotiated post Merger ownership percentages to those amounts the parties have determined to be appropriate. 41 Effects of the Reverse Stock Split After the Reverse Stock Split, our stockholders will hold the same percentage interests in the Company as they held prior to the Reverse Stock Split, but their interests will be represented by one-fiftieth as many shares. For instance, if a stockholder presently owns 100 shares, after the Reverse Stock Split that shareholder will own 2 shares (100 divided by 50 equals 2).The Reverse Stock Split will affect all of the Company's existing stockholders uniformly and will not affect any such stockholder’s percentage ownership interest in the Company, except to the extent that the Reverse Stock Split results in any of the Company's stockholders owning a fractional share, as specified below. Proportionate voting rights and other rights of the holders of our common stock will not be affected by the Reverse Stock Split, other than as a result of the treatment of fractional shares by rounding them up to the nearest whole share, as specified below.For example, a holder of 5% of the voting power of the outstanding shares of our common stock immediately prior to the effectiveness of the Reverse Stock Split will generally continue to hold 5% of the voting power of the outstanding shares of our common stock after the Reverse Stock Split. The number of stockholders of record will not be affected by the Reverse Stock Split.The Reverse Stock Split, however, is contingent on the completion of the Merger. The effectiveness of the Merger will result in substantial dilution to our existing stockholders ownership interests of the Company. Although the Reverse Stock Split, by itself, will not affect the rights of our existing stockholders or any of such stockholder’s proportionate ownership interest in the Company, subject to the treatment of fractional shares, the number of outstanding shares of our common stock will be decreased. This will increase significantly the ability of our Board of Directors to issue authorized and unissued shares without additional stockholder action. The issuance in the future of such additional authorized shares of our common stock may have the effect of diluting the earnings per share and book value per share, as well as the stock ownership and voting rights, of the currently outstanding shares of our common stock. Our common stock is currently registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and we are subject to the periodic reporting and other requirements of the Exchange Act.The Reverse Stock Split will not affect the registration of our common stock pursuant to the Exchange Act or the continued quotation of our common stock on the OTCBB. Potential Disadvantages to the Reverse Stock Split Reduced Market Capitalization Theoretically, the overall value of the Company will not change as a result of the Reverse Stock Split, because reducing the number of shares of common stock outstanding by a factor of fifty should increase the per share price by a value of fifty. The Reverse Stock Split, however, could be viewed negatively by various investors and, consequently, could result in a decrease in the overall market capitalization of the Company. As a result, there is no mathematical certainty as to the increase in the price per share that might be expected as result of the Reverse Stock Split, and there can be no assurance that the per share price of our common stock will increase proportionately to the Reverse Stock Split. If the per share price of our common stock increases by a factor less than the one-for-fifty Reverse Stock Split, then the overall market capitalization of the Company will be reduced. 42 An increase in the per share price of our common stock, which we expect may occur as a consequence of the Reverse Stock Split, may enhance the acceptability of our common stock to the financial community and the investing public and potentially increase the number of investors from which we might be able to obtain financing. Because of the trading volatility often associated with low-priced stocks, as a matter of policy, many institutional investors are prohibited from purchasing such stocks. For the same reason, brokers often discourage their customers from purchasing such stocks. To the extent that the per share price of our common stock increases as a result of the Reverse Stock Split, some of these concerns may be reduced. Increased Volatility The Reverse Stock Split will reduce our outstanding common stock to approximately 1,065,000 shares. Of this amount, approximately 550,000 shares will be held by our officers, directors, and stockholders who own in excess of 10% of our outstanding common stock. This will result in approximately 515,000 shares then held in the public float. This reduced number of shares of our common stock could result in decreased liquidity in the trading market and potential mismatches among supply and demand in the market for our common stock at any given time, which could result in changes in the trading price unrelated to the activities or prospects of the Company. Increased Transaction Costs As a result of the Reverse Stock Split, the number of shares of our common stock held by each stockholder will be reduced to one-fiftieth of the number of shares previously held. As broker’s commissions on low-priced stocks, generally, represent a larger percentage of the stock price than commissions on higher-priced stocks, the current per share price of our common stock could result in a stockholder paying transaction costs representing a higher percentage of such stockholder’s total share value than would be the case if the share price were higher. On the other hand, after the Reverse Stock Split is implemented, the number of holders of fewer than 100 shares of our common stock (“odd-lots”) may be increased. Typically, brokerage fees charged on the transfer of odd lots are proportionately higher than those charged on the transfer of 100 or more shares of common stock (“round-lots”).Consequently, the Reverse Stock Split could increase the transaction costs to our existing stockholders in the event they desire to sell all or a portion of their shares of our common stock. Effect on Authorized by Unissued Shares The Reverse Stock Split will increase the number of authorized shares of our common stock available for future issuance.Currently, the Company has no present plans, proposals or arrangements to issue the additional authorized shares of its common stock, other than those shares of our common stock to be issued pursuant to the Merger Agreement. Potential Anti-Takeover Effect Although the Reverse Stock Split is not intended to have any anti-takeover effect, the availability of additional authorized and unissued shares of our common stock could make any attempt to gain control of the Company or our Board of Directors more difficult or time consuming, and the availability of additional authorized and unissued shares of our common stock might make it more difficult to remove our management.Although our Board of Directors currently has no intention of doing so, shares of our common stock could be issued by our Board of Directors to dilute the percentage of our common stock owned by a significant stockholder and increase the cost, or the number, of shares of our common stock necessary to acquire control of our Board of Directors or to satisfy the voting requirements imposed by applicable law with respect to a merger or other business combinations involving the Company. 43 Effect on Par Value The Reverse Stock Split will not affect the par value of our common stock, which will remain at $.001. Reduction in Stated Capital As a result of the Reverse Stock Split, if effected, the stated capital on our balance sheet attributable to our common stock, which consists of the par value per share of our common stock multiplied by the total number of shares of our common stock outstanding, will be reduced in proportion to the ratio of the Reverse Stock Split.Correspondingly, our additional paid-in capital account, which consists of the difference between our stated capital and the total amount paid to us upon issuance of all currently outstanding shares of our common stock, will be credited with the amount by which the stated capital is reduced.Our stockholders’ equity, in the aggregate, will remain substantially unchanged.The per share net income or loss and net book value of our common stock will be increased, as there will be fewer shares of our common stock outstanding. No Going Private Transaction Notwithstanding the decrease in the number of outstanding shares of our common stock following the Reverse Stock Split, our Board of Directors does not intend for Reverse Stock Split to be the first step in a “going private transaction” within the meaning of Rule 13e-3 of the Exchange Act. Exchange of Stock Certificates After the Reverse Stock Split is effected, stockholders holding certificated shares of our common stock (i.e., shares represented by one or more physical stock certificates) will be required to exchange their existing certificates (“Old Certificate(s)”) for new certificate(s) representing the appropriate number of shares of our common stock resulting from the Reverse Stock Split (“New Certificates”).Stockholders of record on the effective date of the Reverse Stock Split will be furnished the necessary materials and instructions for the surrender and exchange of their Old Certificate(s) on the appropriate date by our transfer agent.Stockholders will not have to pay any transfer fee or other fee in connection with such exchange.As soon as practicable after the effective date of the Reverse Stock Split, our transfer agent will send a transmittal letter to each of our stockholders informing such stockholder of the procedure for surrendering Old Certificate(s) in exchange for New Certificate(s). As soon as practicable after the surrender to our transfer agent of the Old Certificate(s), together with a properly completed and duly executed transmittal letter and any other documents our transfer agent may specify, our transfer agent will deliver to the person in whose name such Old Certificate(s) has been issued a New Certificate registered in the name of such person. Until surrendered as contemplated herein, a stockholder’s Old Certificate(s) shall be deemed at and after the effective date of the Reverse Stock Split to represent the number of full shares of our common stock resulting from the Reverse Stock Split.Until a stockholder has returned such stockholder’s properly completed and duly executed transmittal letters and surrendered such stockholder’s Old Certificate(s) for exchange, such stockholder will not be entitled to receive any other distributions, if any, that may be declared and payable to holders of record of our common stock following the effective date of the Reverse Stock Split. 44 Any stockholder whose Old Certificate(s) has been lost, destroyed or stolen will be entitled to a New Certificate only after complying with the requirements that the Company and its transfer agent customarily apply in connection with lost, stolen or destroyed certificates. No service charges, brokerage commissions or transfer taxes shall be payable by any holder of any Old Certificate, except that if any New Certificate is to be issued in a name other than that in which such Old Certificate(s) is registered, it will be a condition of such issuance that (a) the person requesting such issuance must pay to us any applicable transfer taxes or establish to our satisfaction that such taxes have been paid or are not payable, (b) the transfer complies with all applicable federal and state securities laws, and (c) the surrendered certificate is properly endorsed and otherwise in proper form for transfer. If your shares of our common stock are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of those shares held in “street name”.Your broker or other nominee is considered, with respect to those shares, the stockholder of record.Stockholders holding shares of our common stock in street names should contact their banks, brokers or nominees regarding the treatment of those shares of our common stock. New CUSIP Number When the Reverse Stock Split is effective, a new CUSIP number will be issued for our common stock, and the CUSIP for our pre-reverse split common stock will be suspended.Accordingly, your New Certificates will specify a new CUSIP number. Certain Federal Income Tax Consequences of the Reverse Stock Split The following is a summary of certain material United States federal income tax consequences of the Reverse Stock Split. The following information is based upon the current provisions of the Internal Revenue Code of 1986, as amended (the “Code”), treasury regulations promulgated pursuant to the Code, Internal Revenue Service (the “IRS”), rulings and pronouncements, and judicial decisions now in effect, all of which are subject to change at any time by legislative, judicial or administrative action. Any such changes may be applied retroactively.The following is not intended to be, and should not be construed as, a complete presentation of all possible federal income tax consequences of the Reverse Stock Split and is included for general information only. We intend to treat the exchange of shares of our new common stock for existing shares of our common stock in the Reverse Stock Split as a recapitalization pursuant to Section 368(a)(1)(E) of the Code.Accordingly, no gain or loss should be recognized by a stockholder upon such stockholder’s exchange of pre-reverse split shares of our common stock for post-reverse split shares of our common stock pursuant to the Reverse Stock Split.The aggregate tax basis of the post-reverse split shares of our common stock received in the Reverse Stock Split (including any fraction of a post-reverse split share deemed to have been received) will be the same as that stockholder’s aggregate tax basis in the pre-reverse split shares of our common stock exchanged therefor.Such stockholder’s holding period for the post-reverse split shares of our common stock will include the period during which that stockholder held the pre-reverse split shares of our common stock surrendered in the Reverse Stock Split. We have not sought and will not seek any rulings from the IRS or opinions from counsel with respect to the United States federal income tax consequences specified below. The information specified below does not in any way obligate the IRS or the courts or in any way constitute an assurance that the United States federal income tax consequences specified herein will be accepted by the IRS or the courts. The tax treatment of a stockholder may vary depending on such stockholder's particular situation or status.In addition, this information does not consider the effect of any applicable foreign, state, local or other tax laws, or estate or gift tax considerations or the Alternative Minimum Tax.Also, the following does not contemplate information regarding the tax consequences to stockholders that are subject to special tax rules, such as banks; insurance companies; persons holding common stock as part 45 of a hedge, straddle or other risk reduction transaction; persons that are subject to loss disallowance rules with respect to their shares of our common stock; regulated investment companies; personal holding companies; foreign entities; nonresident alien individuals; broker-dealers; and tax-exempt entities.This information, also, assumes that the pre-reverse split shares of our common stock were, and the post-reverse stock split shares of our common stock will be, held as a “capital asset,” as defined in the Code (i.e., generally, property held for investment).The tax treatment of a stockholder may vary depending upon the particular facts and circumstances of such stockholder.Each stockholder is urged to consult with such stockholder’s tax advisor with respect to the tax consequences of the Reverse Stock Split.As used herein, the term “United States holder” means a stockholder that is, for federal income tax purposes, a citizen or resident of the United States; a corporation or other entity taxed as a corporation created or organized in or pursuant to the laws of the United States, any state of the United States or the District of Columbia; an estate the income of which is subject to federal income tax regardless of its source; or a trust, if a U.S. court is able to exercise primary supervision of the administration of such trust and one or more U.S. persons have the authority to control all substantial decisions of such trust. HOLDERS OF OUR COMMON STOCK SHOULD CONSULT THEIR TAX ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES TO THEM OF THE REVERSE STOCK SPLIT, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL OR FOREIGN TAX LAWS AND OF CHANGES IN APPLICABLE TAX LAWS. Capitalization of the Company Currently, the Company is authorized to issue a total of 100,000,000 shares of common stock . The Company is not authorized to issued preferred stock.Thus, immediately following the Reverse Stock Split, the total number of authorized shares of common stock would remain 100,000,000. Based on the number of issued and outstanding shares of our common stock as of the date of this Information Statement, a total of 46,750,000 shares of our common stock are authorized but unissued immediately prior to the Reverse Stock Split. After completion of the Reverse Stock Split and closing of the Merger, a total of as many as 91,967,772 shares of our common stock would be authorized but unissued. If the Reverse Stock Split and the Merger are effected, our capitalization will change as follows: Common Stock Capitalization Prior to Reverse Stock Split: Authorized for Issuance: Outstanding: Available for Issuance: Common Stock Capitalization Following Merger Authorized for Issuance: Outstanding: Available for Issuance: Except as otherwise specified herein, our Board of Directors does not have any definite plans with regard to those remaining authorized shares of our common stock following effectiveness of the Merger, although those shares may be used for fundraising purposes by the surviving company by the additional sale and issuance of its common stock. 46 Effective Date The Reverse Stock Split will become effective as of the date of filing of the Articles of Merger and Amendment with the office of the Nevada Secretary of State. Except as specified below with respect to fractional shares, on the effective date of the Reverse Stock Split, shares of our common stock issued and outstanding immediately prior thereto will be combined and converted, automatically and without any action on the part of our stockholders, into new shares of our common stock in accordance with Reverse Stock Split ratio determined by the Company's Board of Directors. The Reverse Stock Split is a condition of the Merger. In the event that the Merger is terminated, the Company intends to not complete the Reverse Stock Split. Rounding of Fractional Shares No fractional shares of our common stock will be issued as a result of the Reverse Stock Split, nor will our stockholders who otherwise would be entitled to receive fractional shares receive cash for such fractional shares. Instead, any fractional share shall be rounded to the nearest whole share. Ownership percentages are not expected to change meaningfully as a result of rounding up fractional shares that result from the Reverse Stock Split.The Company's Board of Directors has determined that the amount to be paid for fractional shares, based on the current low book value and trading price of the Company’s common stock, would be nominal, and that the small benefit to shareholders would be superseded by the cost and time required to make such payments. Dissenters' Rights Pursuant to the NRS, our stockholders are not entitled to dissenters' rights with respect to the amendment to our Articles of Incorporation to effect the Reverse Stock Split, and we will not independently provide our stockholders with any such rights. ACTION THREE: APPROVAL OF AMENDMENT TO OUR ARTICLES OF INCORPORATION TO EFFECTUATE THE CHANGE OF OUR NAME FROM ENHANCE SKIN PRODUCTS INC. TO ENHANCED LIFE TECHNOLOGIES, INC. Overview Our Board of Directors and holders of the majority of our outstanding common stock have approved an amendment to our Articles of Incorporation to change our name from Enhance Skin Products Inc. to Enhanced Life Technologies, Inc.A copy of the Amendment is attached as Appendix B to this Information Statement.Our stockholders are urged to read the Amendment carefully, as it is the legal document that governs the amendment of our Articles of Incorporation.Approval of this Action is required to consummate the Merger. By approving this Action, stockholders holding a majority of our outstanding shares of common stock have authorized our Board of Directors to file the Amendment with the Secretary of State of the State of Nevada.The Name Change will become effective upon the filing of the Amendment.The Name Change is contingent upon the consummation of the Merger.If, for any reason, the Merger is not approved or it appears that the Merger will not be consummated, the Name Change will not occur. 47 Reasons for the Name Change On the consummation of the Merger, the Company will enter into a market which may include products other than skin based products.Accordingly, our Board of Directors believes that the name Enhanced Life Technologies, Inc. will better portray and convey the Company’s business after the consummation of the Merger. Effects of the Name Change The Name Change will be effective when the Articles of Merger and the Amendment are filed with the Secretary of State of the State of Nevada.If the Name Change is effectuated, the Company will request that its common stock trade using a new stock symbol, rather than using the current “EHSK” symbol. If the Name Change is not effectuated, the Company’s name and symbol for trading of its common stock will remain unchanged. Effective Date The Name Change will become effective as of the date of filing of the Articles of Merger and the Amendment with the Secretary of State of the State of Nevada. Dissenters’ Rights Pursuant to the NRS, our stockholders are not entitled to dissenters’ rights with respect to the amendment of our Articles of Incorporation to effect the Name Change, and we will not independently provide our stockholders with any such rights. CERTAIN INFORMATION CONCERNING ARI About ARI ARI was incorporated on February 22, 2010. ARI’s offices are located at 1226 Colony Plaza, Newport Beach, California 92660.Its phone number is (949) 706-2468. At March 31, 2012, ARI had stockholder equity of approximately $682,816. Business ARI is in the business of investigating various products, which ARI management believes may enhance the quality of life and, possibly, mitigate the mental and physical ailments associated with the aging process, for the purpose of marketing, selling and distributing those products.Additionally, ARI may enter into distribution relationships with manufacturers of those products either as a direct distributor or by various joint venture arrangements. 48 Management of ARI does not anticipate any extraordinary expenditure and intends to commit its resources to general sales and administrative activities by the Chief Executive Officer, Chief Science Officer, and Chief Financial Officer, as well as various independent contractors, as required. Management of ARI does not anticipate hiring employees within the next 12 months; provided, however, management of ARI shall utilize the services of independent contractors, as required. Management of ARI intends to continue to incur expenses for product research and development activities, including a software project currently being developed by Biomind LLC, as specified under “Contracts” below.Management of ARI intends to apply for funds from those government grant programs as determined to be appropriate. Management of ARI intends not to acquire assets such as plant and equipment. ARI, currently, has no products. Contracts ARI is a party to a Contractor and Software Licensing Agreement dated August 26, 2011, with Biomind LLC (“Biomind”).Pursuant to that agreement, Biomind has agreed to design, construct and apply certain software for identifying certain nutraceutical products and cosmeceutical products and the combination thereof.That agreement specifies that ARI shall pay Biomind a fee of $100,000 payable in increments upon the achievement of certain milestones.To date, $50,000 has been paid to Biomind pursuant to that agreement.In exchange, ARI shall receive perpetual, worldwide and non-exclusive licenses to any software designed by Biomind pursuant to that agreement.ARI has the right to sublicense any such software, with payment of additional licensing fees to Biomind. Intellectual Property ARI owns Chalice and Longevity Miracles as trademarks. Markets ARI anticipates that the market for those specific products that management of ARI determines to market, sell and distribute will be those persons who desire to have relief from those ailments.ARI anticipates that the majority of those persons will be “baby boomers” (those persons born between 1946 and 1964).Management of ARI believes that those persons may be more willing to pay for products to ease the discomfort associated with aging on a proactive basis.Additionally, ARI management believes that the targeted customer of those products will be well-educated, possess more disposable income, and be receptive to new ideas.ARI anticipates that those products will be marketed on an online and offline basis, by joint venture relationships and distribution agreements. Personnel ARI has no employees, but has utilized independent contractors and consultants from time to time to assist it with its operations. Properties ARI does not own any real estate or other physical properties.Its principal executive office is locate that 1226 Colony Plaza, Newport Beach, California 92648, which is currently provided to ARI by Life Ex Technologies, a shareholder of ARI, on a rent free basis. Competition The nutraceutical industry is significantly competitive.ARI expects to compete on the basis of brand awareness, product functionality, design, quality, pricing, marketing, order fulfillment and delivery.ARI’s competitors include a number of multi-national manufacturers, most of which are larger and have substantially greater resources than ARI and, therefore, have the ability to spend more aggressively on advertising and promotion and have the flexibility to respond to changing business and economic conditions.ARI anticipates that its most significant competitors are companies such as Herbalife, GNC, and Twin Lab. 49 Regulation ARI is, presently, a development stage company and has not yet commenced manufacturing or production of products.If ARI is successful in implementing its business plan, it may become subject to laws and regulations of one or more federal agencies, including the Food and Drug Administration, the Federal Trade Commission, and the Consumer Product Safety Commission.Additionally, in that event, ARI may be subject to regulation by various state, local and international agencies of the various jurisdiction in which its products are sold. Related Party Transactions On April 27, 2010, ARI entered into a non-exclusive consulting agreement with California Capital Partners, LLC to provide financial and general business advice to sell up ARI’s business and to assist in financing the affairs of ARI.Pursuant to that agreement, California Capital Partners, LLC received from ARI $5,000 per month from May 2010 through July 2010, and $10,000 per month from August 2010 through the Effective Date of the Merger.California Capital Partners, LLC is a Delaware limited liability company (“CalCap”). Mark Mansfield, who, currently, is the Chief Operating Officer of ARI, and, upon consummation of the Merger, will become the Chief Executive Officer, President, and member of the Board of Directors of ESP, and John Nelson, who, currently, is the Chairman of the Board of Directors of ARI and will become the Chairman of ESP’s Board of Directors upon consummation of the Merger, have beneficial interests in CalCap. Additionally, for certain other financial consulting services, ARI paid California Capital Partners, LLC compensation of $25,000 and agreed to issue to California Capital Partners, LLC warrants to purchase 148,664 shares of ARI’s common stock for management services. Legal Proceedings ARI is involved in no legal proceedings.Additionally, ARI is not aware of any threatened or contemplated legal proceedings. Management's Discussion and Analysis of Financial Condition and Results of Operations of ARI The following discussion and analysis provides information, which management of ARI believes is relevant to an assessment and understanding of ARI’s results of operations and financial condition. This information should be considered in conjunction with the financial statements and related notes that appear elsewhere in this Information Statement. Age Reversal, Inc. is a Maryland corporation and was formed on February 22, 2010.The business of ARI is to investigate various products, which ARI management believes may enhance the quality of life and, possibly, ease the discomfort associated with the mental and physical ailments that result from the aging process, for the purpose of marketing, selling and distributing those products. Development Stage Activities Since its formation, ARI has not generated any revenue.All of its operating results and cash from February 22, 2010 (date of inception) through March 31, 2012, are considered to be those related to development stage activities and represent the “cumulative from inception”.ARI is concentrating its efforts and resources on developing its business. 50 Operating Results For the 3 months ended March 31, 2012 The following selected comparative financial information has been derived from and should be read in conjunction with the financial statements of ARI for the quarter ended March 31, 2011. Quarter Ended March 31 $ Change % Change Total Sales $
